       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 1 of 26

      ÿ
      ÿ
 0ÿ   ÿ       ÿ       ÿ       ÿ       ÿ     ÿ_àbcÿ
                                                 ÿ
                                      dedfÿhijÿekÿedlmnÿop
 2ÿ   ÿ
                                          qr̀jÿstiruv
                                     wiobxt̀xÿstixuÿsabxq
 3ÿ                                          by_àbc
 4ÿ   ÿ                              shwbÿzlÿdfydyfe{nmyfÿwbh
 5ÿ   ÿ
 6ÿ                                               ÿ
                  ÿÿ@ÿ @ÿÿÿÿA ÿ
 7ÿ                               ÿÿ ÿBÿ @Cÿ
                                                  ÿ
 8ÿ                                               ÿ
 9ÿ    CÿDÿ CEÿÿ                                 ÿ
      ÿ                                                       Dÿÿÿÿ
0ÿ    ÿ FGHIJHKKEÿ                                          ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
      ÿ                                                            ÿ ÿ
00ÿ   ÿ LDÿ                                                  ÿ
      ÿ                                                      ÿÿÿ
02ÿ   BÿA ÿ  ÿÿ Dÿ ÿ ÿ[ÿ
03ÿ   MMEÿÿÿ A@EÿN ÿOPÿNÿ                      ÿÿ@Zÿ ÿ
       EÿQRPÿSTOUSREÿHIÿQRPÿHIVHLHVUGFÿGIVÿOKKHWHGFÿ  ÿ
04ÿ   WGTGWHJXEÿGIVÿJQRÿYGPHJGFÿWOYYUIHJXÿWOYTOSRVÿ ÿ
      JQRPROKEÿGIVÿÿZ AEÿGIVÿNÿÿN ÿ
05ÿ    EÿQRPÿSTOUSREÿHIÿQRPÿHIVHLHVUGFÿGIVÿOKKHWHGFÿ
      WGTGWHJXEÿGIVÿJQRÿYGPHJGFÿWOYYUIHJXÿWOYTOSRVÿ
06ÿ   JQRPROKEÿAÿ EÿHIÿQHSÿHIVHLHVUGFÿGIVÿ
07ÿ   OKKHWHGFÿWGTGWHJXEÿNÿÿN ÿ ÿ Eÿ
      GIVÿJQRÿYGPHJGFÿWOYYUIHJXÿWOYTOSRVÿJQRPROKEÿGIVÿ
08ÿ   N ÿ EÿHIÿQHSÿHIVHLHVUGFÿGIVÿOKKHWHGFÿ
      WGTGWHJXEÿGIVÿN ÿÿNÿ ÿ Eÿ
09ÿ   GIVÿJQRÿYGPHJGFÿWOYYUIHJXÿWOYTOSRVÿJQRPROKEÿÿ
      ÿ
2ÿ    ÿ ÿRKRIVGIJSDÿ
20ÿ   ÿ
              QHSÿGWJHOIÿHSÿ\POU]QJÿ\XÿOVIRXÿDÿQOPIFRXÿKOPÿWFGHYSÿ\GSRVÿHIÿSJGJRÿFG^ÿKOPÿÿ
22ÿ   RYTFOXYRIJÿVHSWPHYHIGJHOIEÿPRJGFHGJHOIEÿ\PRGWQÿOKÿWOIJPGWJEÿVRKGYGJHOIEÿIR]FH]RIJÿ
23ÿ                                                                               ÿ
                                                                                  ÿ
24ÿ                                                                           ÿ!""#$%ÿ
                                                                        &'(#$#ÿ)*ÿ(!)%ÿ
                                                                   0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                             ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                     '%ÿ26:622:8964ÿÿÿ
                                                                      ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                                ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 2 of 26

      ÿ
      ÿ
 0ÿ   @ABC@DE@FAÿFBÿGHFE@FAICÿJ@KELGKKMÿIAJÿAGNC@NGAEÿKOPGLQ@K@FAMÿIKÿRGCCÿIKÿBGJGLICÿ
 2ÿ   DFAKE@EOE@FAICÿDCI@HKMÿICCÿIL@K@ANÿBLFHÿS@KÿGHPCFTHGAEÿR@ESÿESGÿIUGÿVIKS@ANEFAÿ
 3ÿ   DSFFCÿ@KEL@DEWÿ
 4ÿ                                          XYÿ [\]^X_`ÿ
 5ÿ                                                   ÿ
      ÿ
 6ÿ   bWbÿ ÿÿCI@AE@BBÿFJAGTÿWÿSFLACGTÿdSGLG@AIBEGLÿeCI@AE@BBfgÿ@KÿIÿKGQGAETÿTGILÿFCJÿ
 7ÿ   hCIDUÿHICGÿIAJÿÿLGK@JGAEÿFBÿi@ANÿFOAETMÿVIKS@ANEFAÿIAJÿSIKÿjGGAÿGHPCFTGJÿjTÿ
 8ÿ   GBGAJIAEÿIUGÿVIKS@ANEFAÿDSFFCÿ@KEL@DEÿdSGLG@AIBEGLÿeVfÿFLÿe@KEL@DEfÿIKÿIÿ
 9ÿ   DGLE@B@DIEGJÿEGIDSGLÿIAJÿDFIDSÿBFLÿFQGLÿBFLETESLGGÿTGILKMÿESGÿQIKEÿHIkFL@ETÿFBÿESGHÿIEÿ
0ÿ
00ÿ   FKGÿ@CCÿ@JJCGÿDSFFCWÿ@KÿPFK@E@FAÿ@KÿLGPLGKGAEGJÿjTÿESGÿIUGÿVIKS@ANEFAÿ
02ÿ   JODIE@FAÿKKFD@IE@FAÿdSGLG@AIBEGLÿeVfgÿBFLÿDFCCGDE@QGÿjILNI@A@ANÿIAJÿNL@GQIADGÿ
03ÿ   IJkOKEHGAEWÿ
04ÿ   bWÿ GBGAJIAEÿIUGÿVIKS@ANEFAÿDSFFCÿ@KEL@DEÿFWÿlblÿ@KÿIÿKDSFFCÿJ@KEL@DEÿ
05ÿ   FLNIA@mGJÿOAJGLÿESGÿCIRKÿFBÿESGÿEIEGÿFBÿVIKS@ANEFAÿIAJÿ@KÿIAÿGHPCFTGLÿR@ES@AÿESGÿ
06ÿ   HGIA@ANÿFBÿ VÿlnWopWplpÿIAJÿ VÿlnWllWpnpÿIAJÿ@KÿIÿKDSFFCÿJ@KEL@DEÿDFQGLGJÿjTÿ
07ÿ    VÿqWolWplpÿIAJÿIAÿINGADTÿR@ESÿPOjC@DÿLGDFLJKÿIKÿJGB@AGJÿjTÿ VÿlWroWpbpÿstÿ
08ÿ
09ÿ   vswxÿ
2ÿ    bWyÿ GBGAJIAEÿFRCGLOANÿ@KÿIAÿGHPCFTGGÿFBÿGBGAJIAEÿ@KEL@DEÿIAJÿIEÿICCÿE@HGKÿ
20ÿ   LGCGQIAEÿEFÿES@KÿDFHPCI@AEÿRIKÿGHPCFTGJÿIKÿzGDOE@QGÿ@LGDEFLÿFBÿOHIAÿGKFOLDGKWÿ
22ÿ   KWÿFRCGLOANÿRIKÿIOESFL@mGJÿEFÿIDEÿFAÿjGSICBÿFBÿGBGAJIAEÿ@KEL@DEÿ@AÿESGÿILGIKÿFBÿ
23ÿ                                                                         ÿ
                                                                            ÿ
24ÿ                                                                     ÿ!""#$%ÿ
                                                                   &'(#$#ÿ)*ÿ(!)%ÿ
                                                              0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                        ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                '%ÿ26:622:8964ÿÿÿ
                                                                 ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                         ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 3 of 26

      ÿ
      ÿ
 0ÿ   @ABCDÿEFGHAEIFGÿCDJÿKFEGHDDFLÿBCDCMFBFDNÿCDJÿOCGÿCÿGNCNFÿCINHEÿADJFEÿPQÿR ÿ
 2ÿ   STUVWÿRKHDÿXDYHEBCNXHDÿCDJÿZFLXFY[ÿFYFDJCDNÿHOLFEADMÿCDJÿFYFDJCDNÿ\CDFÿHEÿ
 3ÿ   \H@DÿHFÿ]HOLFEADM^ÿIHBKEXGFÿCÿBCENXCLÿIHBBADXN_Wÿ
 4ÿ   TWPÿ FYFDJCDNÿ̀HOGFEÿXGÿCDÿFBKLH_FFÿHYÿFYFDJCDNÿXGNEXINÿCDJÿCNÿCLLÿNXBFGÿ
 5ÿ   EFLFaCDNÿNHÿN@XGÿIHBKLCXDNÿOCGÿCAN@HEXbFJÿNHÿCINÿYHEÿXNÿCGÿEXDIXKCLÿHYÿHGFÿXLLÿXJJLFÿ
 6ÿ
 7ÿ   I@HHLWÿRKHDÿXDYHEBCNXHDÿCDJÿZFLXFY[ÿÿFYFDJCDNGÿ\H@DÿHEÿ\CDFÿHFÿ]`HOGFE^ÿIHBKEXGFÿ
 8ÿ   CÿBCEXNCLÿIHBBADXN_ÿOXN@ÿÿFYFDJCDNÿ̀HOGFEWÿ
 9ÿ   TWcÿ FYFDJCDNÿdXLLXCBÿHGFDÿXGÿCDÿFBKLH_FFÿHYÿFYFDJCDNÿXGNEXINÿCDJÿCNÿCLLÿ
0ÿ    NXBFGÿEFLFaCDNÿNHÿN@XGÿIHBKLCXDNÿOCGÿCAN@HEXbFJÿNHÿCINÿYHEÿXNÿCGÿXEFINHEÿHYÿABCDÿ
00ÿ   FGHAEIFGWÿRKHDÿXDYHEBCNXHDÿCDJÿZFLXFY[ÿFYFDJCDNÿ\CDFÿHEÿ\H@DÿHFÿ]HGFD^ÿCDJÿ
02ÿ   FYFDJCDNÿdXLLXCBÿHGFDÿIHBKEXGFÿCÿBCEXNCLÿIHBBADXN_Wÿ
03ÿ   TWeÿ FYFDJCDNÿ\HDÿHLBFDÿXGÿCDÿFBKLH_FFÿHYÿFYFDJCDNÿXGNEXINÿCDJÿCNÿCLLÿNXBFGÿ
04ÿ
05ÿ   EFLFaCDNÿNHÿN@XGÿIHBKLCXDNÿOCGÿFBKLH_FJÿCGÿXNGÿFKAN_ÿAKFEXDNFDJFDNÿHEÿ
06ÿ   AKFEXDNFDJFDNÿCDJÿOCGÿCAN@HEXbFJÿNHÿCINÿYHEÿXNÿCGÿXNGÿ@XFYÿfFIANXaFÿYYXIFEÿCDJÿ
07ÿ   KEHaXJFÿGNECNFMXIÿaXGXHD[ÿLFCJFEG@XK[ÿCDJÿJXEFINXHDÿNHÿFYFDJCDNÿXGNEXINÿCDJÿXGÿCÿGNCNFÿ
08ÿ   CINHEÿCDJÿKHLXI_BCgFEÿOXN@XDÿN@FÿBFCDXDMÿHYÿÿPQÿR ÿSTUVWÿRKHDÿXDYHEBCNXHDÿCDJÿ
09ÿ   ZFLXFY[ÿFYFDJCDNÿ\CDFÿHEÿ\H@DÿHFÿ]HLBFD^ÿCDJÿFYFDJCDNÿ\HDÿHLBFDÿIHBKEXGFÿCÿ
2ÿ    BCEXNCLÿIHBBADXN_Wÿ
20ÿ   ÿ
22ÿ
23ÿ                                                                          ÿ
                                                                             ÿ
24ÿ                                                                      ÿ!""#$%ÿ
                                                                   &'(#$#ÿ)*ÿ(!)%ÿ
                                                              0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                        ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                '%ÿ26:622:8964ÿÿÿ
                                                                 ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                          ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 4 of 26

      ÿ
      ÿ
 0ÿ ÿ
 2ÿ                                   @@AÿÿÿBCD@EF@GH@IJÿLJFÿMNJCNÿ
 3ÿ OPQÿ RSTUVTWWÿSUXÿYWYUXSUVÿSZYÿ[S\]TU^V_Uÿ`]__RÿT\VaT̀VÿYTV]YaÿaY\TXYÿ_aÿX_ÿ
 4ÿ bc\TUY\\ÿTUÿdTU^ÿ_cUVefÿ[S\]TU^V_UPÿ
 5ÿ ÿOPOÿ gh_UÿTUW_aiSVT_UÿSUXÿbYRTYWfÿV]YÿTUXTjTXcSRÿXYWYUXSUV\ÿSR\_ÿaY\TXYÿTUÿdTU^ÿ
 6ÿ
 7ÿ _cUVefÿ[S\]TU^V_UPÿ
 8ÿ ÿOPkÿ ÿRSTUVTWWÿ]S\ÿ\SVT\WTYXÿSRRÿ̀_UXTVT_U\ÿhaY`YXYUVÿV_ÿTUTVTSVTU^ÿV]T\ÿRSl\cTVÿ
 9ÿ TU`RcXTU^ÿSUeÿU_VT̀Yÿ_Wÿ̀RSTiÿcUXYaÿ [ÿPmnPoOoPÿ
0ÿ ÿOPÿ ]YÿYjYUV\ÿXY\`aTbYXÿbYR_lÿV]SVÿ^TjYÿaT\YÿV_ÿV]T\ÿ̀_ihRSTUVÿV__ZÿhRS`YÿTUÿdTU^ÿ
00ÿ _cUVefÿ[S\]TU^V_UPÿ
02ÿ OPpÿÿ ÿqcaT\XT̀VT_UÿT\ÿW_cUXYXÿ_Uÿÿ [ÿmPnoPokofÿ [ÿOrPnOPoofÿÿSUXÿ [ÿ
03ÿ OPorPoQosÿjYUcYÿTUÿV]T\ÿ̀_caVÿT\ÿha_hYaÿcUXYaÿ [ÿPQOÿtuÿwtxyÿÿÿ
04ÿ
05ÿ OPnÿ ]T\ÿ_caVÿSR\_ÿ]S\ÿzcaT\XT̀VT_UÿcUXYaÿ [ÿOPpnPppoÿV_ÿaYjTYlÿYWYUXSUVÿ
06ÿ T\VaT̀V{\ÿWSTRcaYÿV_ÿha_ihVReÿXT\`R_\Yfÿha_Xc`YfÿSUX|_aÿiSZYÿSjSTRSbRYÿW_aÿTU\hY`VT_Uÿ
07ÿ aY}cY\VYXÿhcbRT̀ÿaY`_aX\Pÿ~YUcYÿT\ÿha_hYaÿcUXYaÿ [ÿOPpnPppoÿ
08ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ@@@AÿÿÿLGHEÿ@M@JÿD@ENÿHIÿGL@Eÿ
09ÿ kPQÿÿÿ RSTUVTWWfÿSÿRS`ZÿoeYSa_RXÿiSRYfÿ]S\ÿbYYUÿYihR_eYXÿ_UÿSÿ̀_UVTUcTU^ÿbS\T\ÿS\ÿÿ
2ÿ Sÿ̀YaVTWT̀SVYXÿVYS`]YaÿW_aÿYWYUXSUVÿT\VaT̀Vÿ\TU`YÿQmPÿÿ
20ÿ
22ÿ
23ÿ                                                                                ÿ
                                                                                   ÿ
24ÿ                                                                            ÿ!""#$%ÿ
                                                                        &'(#$#ÿ)*ÿ(!)%ÿ
                                                                   0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ ÿ ÿÿÿ                                         ),-334,0ÿ -56278397ÿ9807ÿ
                                                                         '%ÿ26:622:8964ÿÿÿ
         ÿÿÿÿ                                             ;-33/<;-33/.95,4-=*>9?ÿ
    ÿÿ                                                                                          ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 5 of 26

      ÿ
      ÿ
 0ÿ   @ABÿ CDEFGCEFHÿCIJÿKLMNEOLKPHÿQIHCÿKRKPSTPHÿIJHDIUHVÿNTIPHIRRÿCTJÿTNJEÿWKKPÿ
 2ÿ   KLMNEOKSÿEPÿJFMMNKLKPHTNÿUEPHDTUHJÿQIHCÿKRKPSTPHÿIJHDIUHÿUETUCIPGÿXTDJIHOÿWEOJYÿ
 3ÿ   WTJZKHWTNNVÿGIDNJYÿWTSLIPHEPVÿWEOJYÿTPSÿGIDNJYÿHDTUZVÿTPSÿKGIEPTNÿÿHKTLÿGIDNJYÿ
 4ÿ   WTJZKHWTNNAÿKÿQTJÿTNJEÿJHFSKPHÿTSXIJEDÿHEÿHCKÿ[TJCIPGHEPÿKKPÿPJHIHFHKVÿTPÿTPHISDFG
 5ÿ   TWFJKÿGDEFMÿERÿJHFSKPHJVÿTPSÿMNTOKSÿTÿNKTSKDJCIMÿDENKÿIPÿHCKÿTPPFTNÿHTNKPHÿJCEQÿTHÿEJKÿ
 6ÿ
 7ÿ   INNAÿ
 8ÿ   @A@ÿ FDIPGÿHCKÿUEFDJKÿERÿCIJÿKLMNEOLKPHÿQIHCÿKRKPSTPHÿIJHDIUHVÿNTIPHIRRÿCTJÿ
 9ÿ   KTDPKSÿTÿMEJIHIXKÿDKMFHTHIEPÿTLEPGÿCIJÿJHFSKPHJVÿHCKIDÿMTDKPHJVÿTPSÿCIJÿRKNNEQÿHKTUCKDJÿ
0ÿ    IPÿHCKÿUELLFPIHOÿJKDXKSÿWOÿKRKPSTPHÿ[AÿTPOÿJHFSKPHJÿTPSÿGDTSFTHKJÿUEPHIPFKÿ
00ÿ   HEÿCTXKÿEPGEIPGÿJEUITNÿTPSÿLKPHEDIPGÿDKNTHIEPJCIMJÿQIHCÿCILÿTRHKDÿCIJÿDENKJÿTJÿHKTUCKDÿ
02ÿ   EDÿUETUCÿKPSKSAÿ
03ÿ   @A\ÿ PÿEDÿTWEFHÿUHEWKDÿBVÿB]^_VÿNTIPHIRRÿUETUCKSÿTÿWTJZKHWTNNÿGTLKÿQCKDKÿHCKÿ
04ÿ
05ÿ   EMMEJIPGÿHKTLÿQTJÿUETUCKSÿWOÿIJHDIUHÿKLMNEOKKÿ̀KDDOÿUTFGCHEPAÿHÿHCKÿGTLKVÿ
06ÿ   NTIPHIRRÿTMMDETUCKSÿJAÿUTFGCHEPÿTPSVÿTUUEDSIPGÿHEÿJAÿUTFGCHEPVÿKPGTGKSÿIPÿ
07ÿ   FPQKNUELKÿUEPSFUHVÿIPUNFSIPGÿUELLKPHJÿTPSÿMCOJIUTNÿHEFUCIPGAÿ
08ÿ   @Aÿ PÿEDÿTWEFHÿUHEWKDÿBaVÿB]^_VÿJAÿUTFGCHEPÿJFWLIHHKSÿTÿQDIHHKPÿDKMEDHÿ
09ÿ   DKGTDSIPGÿNTIPHIRRYJÿUEPSFUHÿTHÿHCKÿGTLKÿEPÿUHEWKDÿBVÿB]^_Aÿ
2ÿ    @Aaÿ PÿDKJMEPJKÿHEÿCKDÿDKMEDHVÿEPÿEDÿTWEFHÿEXKLWKDÿBVÿB]^_VÿKRKPSTPHÿIJHDIUHÿ
20ÿ   UEPSFUHKSÿTPÿIPXKJHIGTHIXKÿLKKHIPGÿQIHCÿNTIPHIRRAÿPÿTHHKPSTPUKÿQKDKÿKRKPSTPHÿ
22ÿ
23ÿ                                                                         ÿ
                                                                            ÿ
24ÿ                                                                     ÿ!""#$%ÿ
                                                                   &'(#$#ÿ)*ÿ(!)%ÿ
                                                              0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                        ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                '%ÿ26:622:8964ÿÿÿ
                                                                 ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                         ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 6 of 26

      ÿ
      ÿ
 0ÿ   @ABCDÿEBCCFGBHÿFIJBAKÿLÿMNOBÿLNAPFCQR@CÿSTUNRF@CÿAA@UFNRF@CVÿWCFBHJÿ
 2ÿ   BXHBABCRNRFJBDÿNCSÿBGBCSNCRÿY@ZABH[ÿRÿRPNRÿ\BBRFCQKÿINFCRFGGÿNUOC@ZIBSQBSÿRPNRÿPBÿ
 3ÿ   \N]ÿPNJBÿBCQNQBSÿFCÿXNH@S]FCQÿNÿA@CQÿI]HFUÿFCÿRPBÿXHBABCUBÿ@GÿA[ÿUNTQPR@CKÿ
 4ÿ   ZPFUPÿAPBÿSFAIFOBSKÿ^TRÿSBCFBSÿNC]ÿTCZBIU@\BÿNURF@CAÿNCS_@HÿU@CSTUR[ÿ@ÿPFAÿ
 5ÿ   OC@ZIBSQBÿPBÿSFSÿC@RÿBCQNQBÿFCÿNC]ÿR@TUPFCQÿ@HÿXP]AFUNIÿU@CRNURÿZFRPÿA[ÿ
 6ÿ
 7ÿ   UNTQPR@Cÿ@Hÿ\NOBÿNC]ÿU@\\BCRAÿ@GÿNÿAB`TNIÿCNRTHB[ÿ
 8ÿ   a[bÿÿÿ Cÿ@JB\^BHÿcKÿdefgKÿBGBCSNCRÿ@ABCÿXHBXNHBSÿXH@X@ABSÿSFAUFXIFCBÿG@HÿRPBÿ
 9ÿ   UNTQPR@CÿFCUFSBCRÿFCÿRPBÿG@H\ÿ@GÿNÿBJBIÿdÿLHFRRBCÿBXHF\NCSÿR@ÿINFCRFGGÿRPNRÿZNAÿ
0ÿ    HBUBFJBSÿ^]ÿINFCRFGGÿ@Cÿ@JB\^BHÿfdKÿdefg[ÿÿ
00ÿ   ÿa[gÿ Cÿ@JB\^BHÿÿdgKÿdefgKÿÿNRÿNCÿiTFR]ÿBN\ÿ\BBRFCQÿNRÿ@ABÿFIIÿRPNRÿINFCRFGGÿ
02ÿ   NRRBCSBSÿNI@CQÿZFRPÿ@RPBHÿRBNUPFCQÿARNGGÿNCSÿNS\FCFARHNRFJBÿB\XI@]BBAKÿINFCRFGGÿQNJBÿNÿ
03ÿ   GBII@ZÿRBNUPBHKÿYHFRRNCFÿYH@ZCKÿNÿAFSBÿPTQÿÿ
04ÿ
05ÿ   a[cÿ Cÿ@JB\^BHÿaeKÿdefgKÿÿNRÿRPBÿHBiTBARÿ@GÿBGBCSNCRÿY@ZABHKÿYH@ZCÿZH@RBÿNÿ
06ÿ   HBX@HRÿHBQNHSFCQÿINFCRFGGjAÿU@CSTURÿNRÿRPBÿ\BBRFCQÿFCÿZPFUPÿAPBÿFCSFUNRBSÿRPNRÿAPBÿGBIRÿ
07ÿ   INFCRFGGjAÿU@CSTURÿZNAÿTCXH@GBAAF@CNIKÿSFAHBAXBURGTIKÿNCSÿC@RÿZBIU@\BSÿ^]ÿPBH[ÿÿ
08ÿ   a[feÿ ÿÿCÿ@HÿN^@TRÿBUB\^BHÿkKÿdefgKÿZFRP@TRÿNC]ÿ@RPBHÿG@H\ÿ@GÿU@\XINFCRÿGH@\ÿA[ÿ
09ÿ   YH@ZCKÿBGBCSNCRÿY@ZABHÿZH@RBÿNCÿB\NFIÿR@ÿBGBCSNCRÿLjAÿFHBUR@Hÿ@GÿT\NCÿ
2ÿ    BA@THUBAÿ@ABCÿHBQNHSFCQÿRPBÿ@JB\^BHÿdgKÿdefgÿFCRBHNURF@Cÿ^BRZBBCÿINFCRFGGÿNCSÿ
20ÿ   A[ÿYH@ZC[ÿ
22ÿ
23ÿ                                                                          ÿ
                                                                             ÿ
24ÿ                                                                      ÿ!""#$%ÿ
                                                                   &'(#$#ÿ)*ÿ(!)%ÿ
                                                              0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                        ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                '%ÿ26:622:8964ÿÿÿ
                                                                 ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                          ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 7 of 26

      ÿ
      ÿ
 0ÿ   @ABBÿ ÿÿCÿDEDFGDHÿIÿJKBLIÿMAÿNHOPCÿPHOQDÿRÿESRHTUVTCWÿMQRQDFDCQÿTCÿRCÿDFRTSÿQOÿ
 2ÿ   DUDCXRCQÿOMDCÿTCXTERQTCWÿQYRQÿRSQYOZWYÿSRTCQTUU[MÿEOCXZEQÿYRXÿFRXDÿYDHÿ
 3ÿ   ZCEOFUOHQRGSDIÿMYDÿYRXÿRCQTET\RQDXÿQYRQÿYDHÿEOFFDCQMÿQOÿDUDCXRCQÿNOPMDHÿPOZSXÿGDÿ
 4ÿ   ]D\QÿEOCUTXDCQTRSIÿQYRQÿQYDÿTMMZDÿPOZSXÿCOQÿDMERSRQDÿQOÿQYDÿSD^DSÿTQÿYRXIÿRCXÿQYRQÿMYDÿYRXÿ
 5ÿ   CDTQYDHÿTCTQTRQDXÿRCVÿOUÿQYDÿUOSSOPZ\ÿREQTOCMÿCOHÿGDSTD^DXÿQYRQÿQYDÿEOCXZEQÿFDHTQDXÿ
 6ÿ
 7ÿ   UZHQYDHÿTC^DMQTWRQTOCAÿÿ
 8ÿ   @ABJÿ CÿOHÿRGOZQÿDEDFGDHÿLIÿJKBLIÿDUDCXRCQÿOMDCÿ\HD\RHDXÿRCXÿXDST^DHDXÿQOÿ
 9ÿ   SRTCQTUUÿRÿPHTQQDCÿHD\HTFRCXÿXTHDEQDXÿRQÿSRTCQTUU[MÿEOCXZEQÿTCÿYTMÿTCQDHREQTOCÿPTQYÿMAÿ
0ÿ    ERZWYQOCAÿÿÿÿ
00ÿ   @AB@ÿÿÿCÿÿDEDFGDHÿBKIÿJKBLIÿÿDUDCXRCQÿTMQHTEQÿYDSXÿRÿMDEOCXÿTC^DMQTWRQT^Dÿ
02ÿ   FDDQTCWÿPTQYÿSRTCQTUUIÿQYTMÿQTFDÿHDWRHXTCWÿQYDÿNHOPCÿTCQDHREQTOCAÿCÿRQQDCXRCEDÿRQÿQYRQÿ
03ÿ   FDDQTCWÿPTQYÿSRTCQTUUÿPDHDÿMAÿTS^DMIÿ_CTDH^ÿD\HDMDCQRQT^Dÿ̀DUDCXRCQÿNOPMDHÿ̀
04ÿ
05ÿ   RCXÿDUDCXRCQÿOMDCAÿ
06ÿ   @ABaÿ DM\TQDÿSDRHCTCWÿQYRQÿRÿRZERMTRCÿFRSDÿQDREYDHÿRQÿQYDÿEQOGDHÿbZTQVÿFDDQTCWÿÿ
07ÿ   RE]COPSDXWDXÿQYRQÿYDÿRSMOÿFRVÿYR^Dÿ\HO^TXDXÿMAÿNHOPCÿRÿcMTXDÿYZWdÿOCÿDEDFGDHÿ
08ÿ   B@IÿJKBLIÿÿDUDCXRCQÿOMDCÿ\HD\RHDXÿRCXÿ\HO^TXDXÿQOÿSRTCQTUUÿOCÿDEDFGDHÿBLIÿJKBLÿRÿ
09ÿ   MDEOCXÿPHTQQDCÿHD\HTFRCXÿRCXÿSDQQDHÿOUÿXTHDEQT^DÿQOÿSRTCQTUUÿHDWRHXTCWÿSRTCQTUU[Mÿ
2ÿ    TCQDHREQTOCÿPTQYÿMAÿNHOPCÿRCXÿDe\DEQRQTOCMÿOUÿSRTCQTUUÿUOHÿQYDÿUZQZHDAÿÿ
20ÿ
22ÿ
23ÿ                                                                           ÿ
                                                                              ÿ
24ÿ                                                                       ÿ!""#$%ÿ
                                                                     &'(#$#ÿ)*ÿ(!)%ÿ
                                                                0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                          ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                  '%ÿ26:622:8964ÿÿÿ
                                                                   ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                            ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 8 of 26

      ÿ
      ÿ
 0ÿ   @ABCÿ ÿDÿEFDGFHIÿJKLÿJMBNLÿOFPDQPRRLÿQSHTGUSÿSPVÿWXVPUDFQXWÿYTOOXYQPZXÿ[FHUFPDPDUÿ
 2ÿ   HX\HXVXDQFQPZXÿXQXHÿOFZÿTRÿ]LÿRPOXWÿFÿRTH^FOÿGDPTDÿUHPXZFDYXÿHXUFHWPDUÿQSXÿ
 3ÿ   WPVYP\OPDXÿ_PQSÿHXV\XYQÿQTÿ[TQSÿQSXÿ̀HT_DÿFDWÿYFGUSQTDÿPDQXHFYQPTDVAÿSPVÿUHPXZFDYXÿ
 4ÿ   _FVÿGOQP^FQXOIÿHXVTOZXWÿTDOIÿPDÿ\HPOÿTRÿQSFQÿIXFHAÿ
 5ÿ   @ABaÿÿÿÿ Dÿ\HPOÿBNLÿJMBNLÿXRXDWFDQÿPVQHPYQÿ^PQPUFQXWÿOFPDQPRRbVÿWPVYP\OPDXÿFDWÿ
 6ÿ
 7ÿ   OFPDQPRRÿHXYXPZXWÿRPDFOÿWPVYP\OPDXÿHXUFHWPDUÿQSXÿYFGUSQTDÿFDWÿ̀HT_DÿPDYPWXDQVÿFVÿ
 8ÿ   RTOOT_VAÿ
 9ÿ   ÿ BAÿ ]HPQQXDÿX\HP^FDWÿ_PQSÿWPHXYQPZXVÿRTHÿYFGUSQTDÿPDYPWXDQcÿFDWLÿ
0ÿ    ÿ JAÿ XZXOÿJÿ]HPQQXDÿ]FHDPDUÿ_PQSÿOXQQXHÿTRÿWPHXYQPZXVÿRTHÿ̀HT_DÿPDYPWXDQAÿ
00ÿ   d\TDÿPDRTH^FQPTDÿFDWÿ[XOPXRLÿÿXRXDWFDQVÿWPWÿDTQÿXeF^PDXÿFDIÿ\HPTHÿPDYPWXDQVÿTRÿ
02ÿ   FOOXUXWÿPDF\\HT\HPFQXLÿGD\HTRXVVPTDFOLÿTHÿGD_XOYT^XÿYTDWGYQÿPDÿ^FfPDUÿWXYPVPTDVÿ
03ÿ   HXUFHWPDUÿOFPDQPRRbVÿWPVYP\OPDXAÿDÿ\HPOÿJ@LÿJMBNLÿOFPDQPRRÿ_FVÿFWZPVXWLÿQSHTGUSÿ
04ÿ
05ÿ   YTHHXV\TDWXDYXLÿQSFQÿHX\HXVXDQFQPZXVÿTRÿQSXÿ]ÿ_TGOWÿQFfXÿDTÿRGHQSXHÿFYQPTDÿTDÿ
06ÿ   QSXVXÿWPVYP\OPDFHIÿFYQPTDVAÿ
07ÿ   @ABgÿ Dÿ\HPOÿJNLÿJMBNLÿPDWX\XDWXDQÿTRÿ]LÿOFPDQPRRÿRPOXWÿFÿUHPXZFDYXÿTDÿQSXÿ
08ÿ   YFGUSQTDÿFDWÿ̀HT_DÿHXZPVXWÿWPVYP\OPDXÿFVÿSPVÿYTFYSPDUÿHTOXÿ_FVÿDTQÿYTZXHXWÿ[IÿQSXÿ
09ÿ   PVQHPYQbVÿYTOOXYQPZXÿ[FHUFPDPDUÿFUHXX^XDQÿ_PQSÿ]ÿ[GQÿ_FVÿYTZXHXWÿ[IÿQSXÿDTD
2ÿ    HX\HXVXDQXWÿX^\OTIXXÿ\TOPYIAÿ
20ÿ   @ABÿ Dÿ\HPOÿ@MLÿJMBNLÿOFPDQPRRÿ_FVÿFWZPVXWÿ[IÿXRXDWFDQÿ̀T_VXHÿQSFQÿSXÿ_FVÿ
22ÿ
23ÿ                                                                       ÿ
                                                                          ÿ
24ÿ                                                                   ÿ!""#$%ÿ
                                                                 &'(#$#ÿ)*ÿ(!)%ÿ
                                                            0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                      ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                              '%ÿ26:622:8964ÿÿÿ
                                                               ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                       ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 9 of 26

      ÿ
      ÿ
 0ÿ   @ABCDEDFGHÿIABJÿFKLDMNÿCDOÿPKOCDMNFBMÿGGMÿMOFDFQFGÿNABQ@ÿRKÿOFQHGMFÿNABQ@ÿSKDMFDIIÿ
 2ÿ   CKHÿHGTGSB@GHÿKMHÿKHTDOGHÿIBAÿBTGAÿFCDAFUÿUGKAOVÿBMÿDFOÿKMMQKSÿBQFDMNÿFBÿPDSHÿPKTGOÿ
 3ÿ   KJQOGJGMFÿ@KALÿWCDSGÿKQXKODKMÿEKMHÿKMHÿBAXCGOFAKÿKHTDOBAOÿWGAGÿKQFCBADYGHÿFBÿ
 4ÿ   GMNKNGÿDMÿOQXCÿFAD@OÿWDFCÿFCGDAÿOFQHGMFOÿWDFCBQFÿOXAQFDMUÿBAÿDMFGAIGAGMXGÿIABJÿADMXD@KSÿ
 5ÿ   ZBWOGA[ÿÿ
 6ÿ
 7ÿ   \[]ÿ GIGMHKMFÿZBWOGAÿDMHDXKFGHÿFCKFÿOCGÿWKOÿ@AGTGMFDMNÿSKDMFDIIÿIABJÿ@KAFDXD@KFDMNÿ
 8ÿ   DMÿFCGÿPDSHÿPKTGOÿGTGMFÿFBÿ^@ABFGXF_ÿÿCDJÿ[ÿ
 9ÿ   \[`aÿ MÿÿKUÿ\bÿ̀a]bÿGIGMHKMFÿBWSGABMNÿAGO@BMHGHÿFBÿSKDMFDIIcOÿMGWÿ
0ÿ    NADGTKMXGÿDMHDXKFDMNÿFCKFÿSKDMFDIIÿXBQSHÿMBFÿNADGTGÿFCGÿAGTDOGHÿHDOXD@SDMGÿKOÿGIGMHKMFÿ
00ÿ   DOFADXFÿQMHGAÿFCKFÿPÿCKHÿFCGÿKQFCBADFUÿFBÿMGNBFDKFGÿKMHÿOGFFSGÿFCBOGÿHDOXD@SDMKAUÿ
02ÿ   KXFDBMOÿKMHÿFCGÿBFCGAÿ@BSDXUÿWKOÿMBFÿK@@SDXKESG[ÿ
03ÿ   \[`]ÿ MÿKUÿ\bÿ̀a]bÿSKDMFDIIÿKFFGMHGHÿKÿ@QESDXÿJGGFDMNÿBIÿGIGMHKMFÿDOFADXFcOÿÿ
04ÿ
05ÿ   XCBBSÿZBKAHÿÿFBÿKHHAGOOÿCDOÿXBMXGAMOÿEQFÿEGXKQOGÿFCGÿXBMXGAMOÿDMTBSTGHÿ@GAOBMMGSÿ
06ÿ   JKFFGAOÿCGÿWKOÿMBFÿ@GAJDFFGHÿFBÿHBÿOB[ÿ
07ÿ   \[``ÿ SKDMFDIIÿKSOBÿOBQNCFÿFBÿIBSSBWÿQ@ÿDMÿKÿ@ADTKFGÿJGGFDMNÿWDFCÿKÿDOFADXFÿZBKAHÿ
08ÿ   JGJEGAÿQMHGAÿCDOÿQMHGAOFKMHDMNÿFCKFÿFCGÿXCBBSÿZBKAHÿWKOÿFCGÿIDMKSÿHDOFADXFSGTGSÿ
09ÿ   HGXDODBMÿJKLGAÿIBAÿK@@GKSOÿQMHGAÿ^[[[ÿSKWbÿXBMFAKXFÿBAÿGOFKESDOCGHÿHDOFADXFÿ@ABXGHQAGO[_ÿÿ
2ÿ    CKFÿJGGFDMNÿHDHÿMBFÿFKLGÿ@SKXG[ÿ
20ÿ
22ÿ
23ÿ                                                                          ÿ
                                                                             ÿ
24ÿ                                                                      ÿ!""#$%ÿ
                                                                    &'(#$#ÿ)*ÿ(!)%ÿ
                                                               0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                         ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                 '%ÿ26:622:8964ÿÿÿ
                                                                  ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                           ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 10 of 26

      ÿ
      ÿ
 0ÿ   ABCAÿ DÿEFÿGHEIJÿKIDLÿMNÿCMNÿOGPDJPQQÿFLRILSJLTNÿGDTÿUGTNÿGDÿPDQEFVGOÿVLLJPDWÿ
 2ÿ   XPJUÿLQLDTGDJÿEOVLDNÿJULDÿJULÿPSJFPYJZSÿL[IJ\ÿI[LFPDJLDTLDJNÿJEÿGT]PSLÿUPVÿEQÿ
 3ÿ   UPSÿYEDYLFDSÿFLWGFTPDWÿTPSYFPVPDGJPEDNÿUESJPOLÿXEF^ÿLD]PFEDVLDJÿGDTÿJULÿPD]LSJPWGJP]Lÿ
 4ÿ   VLJUETSÿISLTÿH\ÿLQLDTGDJÿESLDÿPDÿUPSÿSPJIGJPEDBÿ
 5ÿ   ABC_ÿ ÿDÿKIDLÿC_NÿCMNÿOGPDJPQQÿXFEJLÿGDTÿQPOLTÿGÿQEFVGOÿPDJLFDGOÿTPSYFPVPDGJPEDÿ
 6ÿ
 7ÿ   YEV[OGPDJÿXPJUÿLQLDTGDJÿPSJFPYJÿGOOLWPDWÿTPS[GFGJLÿJFLGJVLDJÿYEV[GFLTÿXPJUÿSPVPOGFO\ÿ
 8ÿ   SPJIGJLTÿGIYGSPGDÿLV[OE\LLSNÿPDYOITPDWÿHIJÿDEJÿOPVPJLTÿJEÿPV[OPYPJÿEFÿIDYEDSYPEISÿFGYLÿ
 9ÿ   HPGSÿPDÿLQLDTGDJÿPSJFPYJZSÿYEDTIYJÿFLWGFTPDWÿUPVÿGDTÿTPSYP[OPDGF\ÿGYJPEDÿJG^LDÿ
0ÿ    GWGPDSJÿUPVBÿ
00ÿ   ABC`ÿ DÿEFÿGHEIJÿIWISJÿCNÿCMNÿGJJEFDL\ÿUFPSÿaIFJEDÿXGSÿFLJGPDLTÿH\ÿLQLDTGDJÿ
02ÿ   PSJFPYJÿJEÿFLS[EDTÿJEÿOGPDJPQQZSÿFGYLÿTPSYFPVPDGJPEDÿYEV[OGPDJBÿÿ
03ÿ   ABCbÿ aLJXLLDÿG[[FEcPVGJLO\ÿIWISJÿCNÿCMÿGDTÿL[JLVHLFÿCNÿCMNÿFBÿaIFJEDÿ
04ÿ
05ÿ   PD]LSJPWGJLTÿOGPDJPQQZSÿFGYLÿTPSYFPVPDGJPEDÿYEV[OGPDJÿHIJÿQGPOLTÿJEÿLDWGWLÿPDÿGD\ÿ
06ÿ   YEV[GFGJP]LÿGDGO\SPSÿEQÿSPVPOGFO\ÿSPJIGJLTÿLV[OE\LLSNÿPDYOITPDWÿS[LYPQPYGOO\ÿGIFGÿ
07ÿ   LLTÿGDTÿEIWÿLS^PDSNÿTLS[PJLÿFLYLP[JÿEQÿSIYUÿL]PTLDYLÿQFEVÿOGPDJPQQÿGDTdEFÿUPSÿ
08ÿ   eÿFL[FLSLDJGJP]LBÿ
09ÿ   ABCfÿ DÿEFÿGHEIJÿYJEHLFÿANÿCMNÿGÿSJITLDJÿPTLDJPQPLTÿGSÿgahÿVGTLÿGDÿGOOLWGJPEDÿ
2ÿ    JUGJÿOGPDJPQQÿVGTLÿGDÿIDXLOYEVLÿYEVVLDJÿJEÿULFÿPDÿW\VÿYOGSSBÿÿÿ
20ÿ
22ÿ
23ÿ                                                                        ÿ
                                                                           ÿ
24ÿ                                                                    !ÿ"##$%&ÿ
                                                                  ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                             0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                       *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                               (&ÿ26;622;8964ÿÿÿ
                                                                <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                        ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 11 of 26

      ÿ
      ÿ
 0ÿ   @ABCÿ DEFGHIFÿJKLÿEKMIENLÿFHÿOJEKFEPPÿJQÿFHÿFGRÿJSSINJSLÿHPÿFGRÿQFITRKFUQÿ
 2ÿ   NRVNRQRKFJFEHKQWÿHKÿHXRYZRNÿWÿB[\ÿOJEKFEPPÿ]JQÿVIFÿHKÿVJETÿJTYEKEQFNJFEXRÿORJXRÿ
 3ÿ   JKTÿNRYHXRTÿPNHYÿGEQÿFRJSGEK^ÿJKTÿSHJSGEK^ÿTIFERQÿPHNÿIKTEQSOHQRTÿNRJQHKQAÿRÿ]JQÿ
 4ÿ   JOQHÿVNHGEZEFRTÿPNHYÿZREK^ÿHKÿRPRKTJKFUQÿVNHVRNFLÿHNÿGJXEK^ÿSHKFJSFÿ]EFGÿEQFNESFÿ
 5ÿ   VRNQHKKROÿNR^JNTEK^ÿFGRÿEKXRQFE^JFEHKAÿÿ
 6ÿ
 7ÿ   @AB\ÿ DRR_QÿOJFRNWÿHKÿHXRYZRNÿB[WÿB[\WÿOJEKFEPPÿ]JQÿJTXEQRTÿFGNHI^GÿJÿ̀KERNXÿ
 8ÿ   NRVNRQRKFJFEXRÿFGJFÿFGRNRÿ]JQÿJKÿJOOR^JFEHKÿJQÿFHÿGEQÿaEKFRNJSFEHKÿ]EFGÿJÿQFITRKFAbÿÿ
 9ÿ   @A@[ÿ DGEORÿOJEKFEPPÿ]JQÿHKÿORJXRWÿHKÿHNÿJZHIFÿRSRYZRNÿ\WÿB[\WÿJÿQFITRKFÿ
0ÿ    ETRKFEPERTÿJQÿa bWÿJOOR^RTÿFGJFÿOJEKFEPPÿRK^J^RTÿEKÿJÿVNJSFESRÿHPÿ^EXEK^ÿVE^^LZJS_ÿ
00ÿ   NETRQÿFHÿ^ENOQÿJKTÿGJTÿQFJFRTÿFHÿcÿFGJFÿQGRÿ]JQÿJÿaQRdLÿ]GEFRÿZEFSGWbÿZHFGÿHPÿ]GESGÿ
02ÿ   ]RNRÿKHFÿXRNEPERTÿZLÿFGRÿQIZQRMIRKFÿEKXRQFE^JFEHKÿZLÿESGJNTÿeJEQRNAÿ
03ÿ   @A@ÿ ÿFÿJÿTJFRÿIK_KH]KWÿRPRKTJKFÿEQFNESFÿHNÿEFQÿSHIKQROÿNRFJEKRTÿJFFHNKRLÿESGJNTÿ
04ÿ
05ÿ   eJEQRNÿFHÿEKXRQFE^JFRÿFGRÿJOOR^JFEHKQÿYJTRÿNR^JNTEK^ÿOJEKFEPPUQÿJOOR^RTÿEKFRNJSFEHKÿ]EFGÿ
06ÿ   cAÿ
07ÿ   @A@Bÿ KÿÿfJKIJNLÿgWÿB[B[WÿOJEKFEPPÿ]JQÿEKFRNXER]RTÿZLÿNAÿeJEQRNÿEKÿFGRÿVNRQRKSRÿHPÿ
08ÿ   `KERNXÿRVNRQRKFJFEXRÿeJFRÿcEQGHVÿJKTÿRPRKTJKFÿH]ORNIK^ÿEKÿ]GESGÿOJEKFEPPÿ
09ÿ   JS_KH]ORT^RTÿYJ_EK^ÿJÿSHYYRKFÿFHÿcÿEKXHOXEK^ÿIQRÿHPÿFGRÿVGNJQRÿacDAbÿ
2ÿ    @A@@ÿ KÿHNÿJZHIFÿfJKIJNLÿBhWÿB[B[WÿNAÿeJEQRNÿVNRQRKFRTÿGEQÿ]NEFFRKÿÿPEKTEK^QÿFHÿFGRÿ
20ÿ   EQFNESFUQÿSHIKQROÿNR^JNTEK^ÿFGRÿcÿEKSETRKFAÿ
22ÿ
23ÿ                                                                           ÿ
                                                                              ÿ
24ÿ                                                                       ÿ!""#$%ÿ
                                                                    &'(#$#ÿ)*ÿ(!)%ÿ
                                                               0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                         ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                 '%ÿ26:622:8964ÿÿÿ
                                                                  ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                           ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 12 of 26

      ÿ
      ÿ
 0ÿ   ABACÿ DÿEFGGHIJFDKHDEHÿKLMHKÿHNGOLGPÿQRÿSSRÿTLUDMUVVÿWLIÿUDVFGXHKÿFDÿHNGOLGPÿ
 2ÿ   YRÿSSÿUDÿWGUMUDZÿVFGÿM[HÿVUGIMÿMUXHÿM[LMÿLÿVUVMHHDÿKLPÿIOIJHDIUFDÿWLIÿGHEFXXHDKHKÿ
 3ÿ   VFGÿ[UIÿUDMHGLEMUFDÿWUM[ÿ\Bÿ
 4ÿ   ABA]ÿ DÿFGÿLNFOMÿHNGOLGPÿSRÿSSRÿTLUDMUVVÿJLGMUEUJLMHKÿUDÿ^ÿ̀abcdefghhÿ[HLGUDZÿ
 5ÿ   LMMHDKHKÿNPÿLTHÿFMHRÿHVHDKLDMÿUIMGUEMiIÿUZ[ÿE[FFTÿLDKÿUKKTHÿE[FFTÿUGHEMFGjÿÿ
 6ÿ
 7ÿ   HVHDKLDMÿ\FWIHGjÿHVHDKLDMÿFWTHGODZjÿLDKÿIBÿ\UI[FJRÿMFÿKHMHGXUDHÿW[HM[HGÿ
 8ÿ   KUIEUJTUDHÿI[FOTKÿNHÿUXJFIHKÿFDÿTLUDMUVVÿVFGÿM[HÿEFXXHDMIÿXLKHÿMFÿ\Bÿ
 9ÿ   ABAkÿ DÿÿHNGOLGPÿQRÿSSRÿTLUDMUVVÿWLIÿUDVFGXHKÿM[LMÿ[HÿWFOTKÿDFMÿLNTHÿMFÿLMMHDKÿLÿ
0ÿ    NLIlHMNLTTÿZLXHÿFDÿUIMGUEMÿJGFJHGMPRÿHmHDÿM[FOZ[ÿDFÿKUIEUJTUDHÿ[LKÿNHHDÿUXJFIHKÿFDÿ
00ÿ   [UXBÿ
02ÿ   ABAnÿ DÿJGUTÿRÿSSRÿTLUDMUVVÿGHEHUmHKÿLÿDFMUEHÿFVÿVUDLTÿKUIEUJTUDHÿUDKUELMUDZÿM[LMÿ[Hÿ
03ÿ   WFOTKÿNHÿIOIJHDKHKÿWUM[FOMÿJLPÿVFGÿVUVMHHDÿKLPIBÿ
04ÿ
05ÿ   ABAQÿ DÿFGÿLNFOMÿJGUTÿRÿSSRÿHVHDKLDMÿ\FWIHGÿWGFMHÿLDKÿKUIIHXUDLMHKÿLDÿHXLUTÿ
06ÿ   MFÿFIHÿUTTÿIMLVVÿGHUMHGLMUDZÿM[LMÿTLUDMUVViIÿoLJJGFmHKÿTHLmHpÿWFOTKÿEFDMUDOHÿM[GFOZ[ÿ
07ÿ   M[HÿHDKÿFVÿM[HÿIE[FFTÿPHLGÿLDKÿM[LMÿTLUDMUVVÿWFOTKÿDFMÿNHÿGHMOGDUDZÿMFÿMHLE[ÿLMÿFIHÿUTTÿ
08ÿ   UKKTHÿE[FFTBÿ
09ÿ   ABAYÿ DÿJGUTÿRÿSSRÿTLUDMUVVÿWLIÿLKmUIHKÿUDÿWGUMUDZÿFVÿ[UIÿUDmFTODMLGPÿMGLDIVHGÿ
2ÿ    VGFXÿFIHÿUTTÿUKKTHÿE[FFTRÿLDÿLEMUFDÿM[LMÿELDÿEFDMGLEMOLTTPÿFDTPÿNHÿUXJFIHKÿW[HDÿ
20ÿ   M[HÿUIMGUEMÿELDÿKHXFDIMGLMHÿLÿDHHKÿoMFÿJGFMHEMÿM[HÿqOLTUMPÿFVÿM[HÿUDIMGOEMUFDLTÿJGFZGLXÿ
22ÿ
23ÿ                                                                           ÿ
                                                                              ÿ
24ÿ                                                                       !ÿ"##$%&ÿ
                                                                    ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                               0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                         *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                 (&ÿ26;622;8964ÿÿÿ
                                                                  <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                            ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 13 of 26

      ÿ
      ÿ
 0ÿ   ABCDEFÿGHIÿJIKLAFIÿELÿGHIÿÿMBCMNMCOAKÿPGIAQHIFRSTÿFABULIFFMBVÿKAMBGMLLÿAJAWÿLFEXÿHMUÿ
 2ÿ   GIAQHMBVÿAUUMVBXIBGÿELÿLEFGWÿYKOUÿWIAFUÿJAUÿBEGÿMBÿGHIÿJIKLAFIÿELÿKAMBGMLLÿBEFÿJAUÿMGÿ
 3ÿ   BIQIUUAFWÿGEÿYFEGIQGÿGHIÿZOAKMGWÿELÿGHIÿMBUGFOQGMEBAKÿYFEVFAXSÿ
 4ÿ   S[\ÿ BÿYFMKÿ]^ÿ]\]\^ÿKAMBGMLLÿKIAFBICÿGHAGÿHMUÿYFEYEUICÿCMUQMYKMBIÿJEOKCÿ_Iÿ
 5ÿ   QEBNIFGICÿLFEXÿAÿINIKÿBIÿ̀FMGGIBÿ̀AFBMBVÿaQAOVHGEBÿMBQMCIBGbÿGEÿAÿJFMGGIBÿ
 6ÿ
 7ÿ   JAFBMBV^ÿABCÿGHIÿINIKÿJEÿMUQMYKMBIÿacFEJBÿMBQMCIBGbÿQEBNIFGICÿGEÿAÿBEB
 8ÿ   CMUQMYKMBAFWÿCMFIQGMNIÿKIGGIFÿJMGHEOGÿFILIFIBQIÿGEÿGHIÿYFMEFÿMBQMCIBGÿGHAGÿWIAFSÿ
 9ÿ   S[ÿ BÿAWÿ[^ÿ]\]\^ÿKAMBGMLL^ÿGHFEOVHÿQEOBUIK^ÿLMKICÿAÿVFMINABQIÿFIVAFCMBVÿHMUÿ
0ÿ    GFABULIFSÿBÿQEFFIUYEBCIBQIÿGEÿKAMBGMLLdUÿQEOBUIKÿCAGICÿAWÿe^ÿ]\]\^ÿILIBCABGÿ
00ÿ   MUGFMQG^ÿGHFEOVHÿMGUÿQEOBUIK^ÿFILOUICÿGEÿYFEQIUUÿKAMBGMLLdUÿVFMINABQIÿ_WÿUGAGMBVÿGHAGÿHIÿ
02ÿ   KAQfICÿUGABCMBVÿGEÿVFMINIÿJMGHEOGÿGHIÿ`Sÿ
03ÿ   S[]ÿ BÿEFÿA_EOGÿgOKWÿ]^ÿ]\]\^ÿKAMBGMLLÿLMKICÿAÿEFGÿKAMXÿJMGHÿGHIÿMUGFMQGÿYOFUOABGÿ
04ÿ
05ÿ   GEÿ `ÿ[Se]Sÿ
06ÿ   S[ÿ cIGJIIBÿAWÿe^ÿ]\]\ÿABCÿOVOUGÿh^ÿ]\]\^ÿKAMBGMLLÿJAUÿBEGÿMBLEFXICÿELÿHMUÿ
07ÿ   IXYKEWXIBGÿUGAGOUÿEFÿAUUMVBXIBGÿJMGHÿILIBCABGÿMUGFMQGÿOBGMKÿQEFFIUYEBCIBQIÿGEÿHMUÿ
08ÿ   QEOBUIKÿMBCMQAGICÿGHAGÿHIÿJEOKCÿ_IÿAUUMVBICÿGEÿMX_IFKMBIÿMCCKIÿQHEEKÿGEÿGIAQHÿ
09ÿ   UINIBGHÿABCÿIMVHGHÿVFACIÿLMGBIUUÿQKAUUIU^ÿINIBÿJMGHÿGHIÿfBEJKICVIÿGHAGÿGHIÿUQHEEKÿJAUÿ
2ÿ    ENIFUGALLICÿMBÿMGUÿÿYHWUMQAKÿICOQAGMEBÿCIYAFGXIBGSÿ
20ÿ
22ÿ
23ÿ                                                                           ÿ
                                                                              ÿ
24ÿ                                                                       !ÿ"##$%&ÿ
                                                                    ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                               0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                         *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                 (&ÿ26;622;8964ÿÿÿ
                                                                  <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                            ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 14 of 26

      ÿ
      ÿ
 0ÿ   ABÿ CDEFGGFGEÿFGÿHIDÿJDKLGMÿJDNJLGÿFGÿNKNMDOFKÿPDNQÿRSTRSRUÿNGMÿNENFGÿFGÿ
 2ÿ   RSRSRSRUÿMDJVFHDÿIFJÿJWVDQFLQÿXWNYFZFKNHFLGJÿNGMÿD[VDQFDGKDUÿYNFGHFZZÿ\NJÿGLHÿJDYDKHDMÿ
 3ÿ   HLÿNJJFJHÿFGÿNGPÿD[HQNKWQQFKWYNQÿNKHF]FHFDJÿ\FHIÿNGPÿJHWMDGHJÿNHÿDZDGMNGHÿFJHQFKHBÿ
 4ÿ   AB^ÿ ÿÿZHDQÿKLOVYDHFGEÿHIDÿ]FQHWNYÿJKILLYÿPDNQÿFGÿHIDÿFO`DQYFGDÿNJJFEGODGHUÿNGMÿLG
 5ÿ   JFHDÿFGJHQWKHFLGÿZQLOÿVQFYÿ^UÿRSRÿHLÿaWGDÿbUÿRSRÿ\FHILWHÿFGKFMDGHUÿYNFGHFZZÿ\NJÿ
 6ÿ
 7ÿ   FGZLQODMÿFGÿNÿYDHHDQÿLGÿNPÿAUÿRSRÿHINHÿIDÿ\NJÿNENFGÿ̀DFGEÿFG]LYWGHNQFYPÿHQNGJZDQQDMUÿ
 8ÿ   HIFJÿHFODÿHLÿNJHYNcDÿFEIÿKILLYBÿGÿNÿJW`JDXWDGHÿODDHFGEÿLGÿaWGDÿRUÿRSR\FHIÿ
 9ÿ   dGFDQ]ÿDVQDJDGHNHF]DÿNWQNÿDDÿCNQQLGÿNGMÿDZDGMNGHÿFJHQFKHeJÿFQDKHLQÿLZÿ
0ÿ    DKLGMNQPÿMWKNHFLGÿfIFHGDPÿDFJJGDQgÿQBÿDFJJGDQÿ\NJÿWGN`YDÿHLÿD[VYNFGUÿLQÿ
00ÿ   FGMFKNHDMÿHINHÿJIDÿMFMÿGLHÿcGL\UÿHIDÿhWJHFZFKNHFLGÿZLQÿHIDÿHQNGJZDQÿNGMÿQDZDQQDMÿYNFGHFZZÿHLÿ
02ÿ   QBÿLHDUÿDZDGMNGHÿFJHQFKHeJÿFEIÿKILLYÿNGMÿFMMYDÿKILLYÿFQDKHLQÿNGMÿHIDÿYDHHDQeJÿ
03ÿ   NWHILQBÿ
04ÿ
05ÿ   ABbÿ GÿWEWJHÿRUÿRSRUÿDZDGMNGHÿLYODGÿ\QLHDÿYNFGHFZZÿNÿYDHHDQÿFGMFKNHFGEÿHINHÿIDÿ
06ÿ   \NJÿ̀DFGEÿFG]LYWGHNQFYPÿHQNGJZDQQDMÿHLÿNJHYNcDÿFEIÿKILLYBÿÿ
07ÿ               ijkÿ lmnopÿqrÿmlsiqtÿtqokÿuÿmtvÿwxÿÿvprmymsiqtÿ
                           mtvÿrmzop{zi|}sÿitjmoiqtÿqrÿ~ijmlÿ
08ÿ       ÿ
09ÿ   Bÿ NQNEQNVIJÿBÿHLÿABbÿNQDÿQDNYYDEDMÿNJÿFZÿZWYYPÿJDHÿZLQHIÿIDQDFGBÿ
      ÿ
2ÿ    BRÿ GÿLQÿN`LWHÿL]DO`DQÿUÿRSTUÿDZDGMNGHÿCL\JDQÿJDGHÿNGÿDONFYÿHLÿJHNZZÿNGMÿ
20ÿ   VNQDGHJÿGLHFGEÿHINHÿYNFGHFZZÿ\NJÿLGÿNGÿNVVQL]DMÿYDN]DÿNGMÿYNHDQÿKLOOWGFKNHDMÿHINHÿ
22ÿ   YNFGHFZZÿ\LWYMÿGLHÿ̀DÿQDHWQGFGEÿHLÿLJDÿFYYUÿDNKIÿ\FHILWHÿZWQHIDQÿD[VYNGNHFLGBÿ
23ÿ                                                                             ÿ
                                                                                ÿ
24ÿ                                                                         !ÿ"##$%&ÿ
                                                                      ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                                 0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                           *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                   (&ÿ26;622;8964ÿÿÿ
                                                                    <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                               ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 15 of 26

      ÿ
      ÿ
 0ÿ   ABCDEFBÿGHÿIJBÿKDCLÿGHÿCKDMNHONPQÿCGRREPNCDINGPSÿBHBPTDPIÿNFIMNCIÿNRUKNCNIKOÿ
 2ÿ   DEIJGMNVBTÿDPTÿUBMRNIIBTÿIJBÿUEWKNCDINGPÿGHÿHDKFBÿDPTÿTDRDQNPQÿNPPEBPTGÿIJDIÿXDFÿ
 3ÿ   CNMCEKDIBTÿDRGPQÿUDMBPIFSÿFIETBPIFSÿHDCEKIOSÿDPTÿDTRNPNFIMDINYBÿFIDHHÿGHÿBHBPTDPIÿ
 4ÿ   NFIMNCIÿMBQDMTNPQÿKDNPINHHZFÿEPEFEDKÿDPTÿB[IBPTBTÿDWFBPCBÿHMGRÿIJBÿFCJGGKSÿNPCKETNPQÿ
 5ÿ   HDKFBÿDKKBQDINGPFÿIJDIÿJBÿJDTÿWBBPÿTNFCJDMQBTSÿIJDIÿJBÿJDTÿIGECJBTÿHBRDKBÿFIETBPIFÿGMÿ
 6ÿ
 7ÿ   BPQDQBTÿNPÿFB[EDKÿGMÿGIJBMÿHGMRFÿGHÿRNFCGPTECI\ÿ
 8ÿ   ]\^ÿ MNGMÿIGÿIJNFÿDCINGPSÿKDNPINHHÿBP_GOBTÿDÿUGFNINYBÿMBUEIDINGPÿDRGPQÿBDCJÿGHÿIJGFBÿ
 9ÿ   QMGEUFÿDPTÿIJBÿQMBDIBMÿ`ÿCGRREPNIO\ÿÿÿ
0ÿ    ]\]ÿ ÿPÿGMÿDWGEIÿUMNKÿaSÿababSÿBHBPTDPIÿAGXFBMÿNFFEBTÿDPÿBRDNKÿNPTNCDINPQÿIJDIÿ
00ÿ   KDNPINHHZFÿKBDYBÿXGEKTÿWBÿB[IBPTBTÿIJMGEQJÿIJBÿWDKDPCBÿGHÿIJBÿFCJGGKÿOBDMÿDPTÿIJDIÿJBÿ
02ÿ   XGEKTÿPGIÿWBÿMBIEMPNPQÿIGÿGFBÿNKK\ÿ
03ÿ   ]\ÿ PÿNRUKBRBPINPQÿDPÿNPYGKEPIDMOÿIMDPFHBMÿGHÿKDNPINHHÿIGÿNRWBMKNPBÿNTTKBÿ
04ÿ
05ÿ   CJGGKÿDHIBMÿHGMIOÿIJMBBÿOBDMFÿDIÿGFBÿNKKSÿDQBPIFÿGHÿBHBPTDPIÿNFIMNCIÿJDYBÿMBUBDIBTKOÿ
06ÿ   UEWKNFJBTÿHDKFBÿFIDIBRBPIFÿIJDIÿIJBÿIMDPFHBMÿXDFÿPBCBFFDMOÿDPTÿMBcENMBTÿHGMÿKDNPINHHZFÿ
07ÿ   XBKHDMBÿDPTdGMÿBTECDINGPDKÿPBBTFÿDIÿGFBÿNKK\ÿÿÿÿ
08ÿ   ]\ÿeÿ BHBPTDPIÿAGXFBMZFÿFIDIBRBPIFÿDPTÿIJGFBÿGHÿGIJBMÿNPTNYNTEDKÿBHBPTDPIFÿNPÿ
09ÿ   CGRREPNCDINGPFÿMBQDMTNPQÿKDNPINHHÿTEMNPQÿCDKBPTDMÿOBDMFÿabfÿIJMGEQJÿIJBÿUMBFBPIÿIJDIÿ
2ÿ    XBMBÿUEWKNFJBTÿIGÿIJBÿQMBDIBMÿGFBÿNKKÿCGRREPNIOÿXBMBÿPGIÿcEDKNHNBTKOÿUMNYNKBQBTÿDPTÿ
20ÿ   TNTÿPGIÿB[CBBTÿDPOÿFECJÿCGPTNINGPDKÿUMNYNKBQBÿDHHGMTBTÿIJGFBÿNPTNYNTEDKFÿDFÿIJBOÿXBMBÿ
22ÿ
23ÿ                                                                          ÿ
                                                                             ÿ
24ÿ                                                                      !ÿ"##$%&ÿ
                                                                    ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                               0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                         *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                 (&ÿ26;622;8964ÿÿÿ
                                                                  <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                           ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 16 of 26

      ÿ
      ÿ
 0ÿ   ABCDÿEFGHÿIDJKLDMMÿCFMIDNBICÿOPIÿGHDÿGIQGHÿPIÿOBLMFGRÿPOÿGHDÿIDSIDMDTGBGFPTMÿABCDÿGHDIDFTUÿÿ
 2ÿ   VUWÿ XDTÿFOÿBTRÿMGBGDADTGMÿABCDÿYRÿDODTCBTGÿFMGIFJGÿEDIDÿSBIGFBLLRÿGIQDZÿ
 3ÿ   SQYLFJBGFPTÿPOÿMGBGDADTGMÿIDNBICFTNÿLBFTGFOOÿSLBJDCÿHFAÿBÿOBLMDÿLFNHGÿPIÿPGHDIEFMDÿ
 4ÿ   FTXBCDCÿHFMÿIDBMPTBYLDÿD[SDJGBGFPTMÿPOÿSIFXBJRÿFTÿCDJFMFPTABKFTNÿIDNBICFTNÿHFAUÿÿ
 5ÿ            ÿ \]ÿ _`abcÿdeÿ̀_fgdhÿhd]ÿijÿÿÿk`_cÿ̀hlmdkÿ̀ncÿ
 6ÿ                 lgb_kgogh`fgdhÿghÿ\gdp`fgdhÿdeÿbf`fcÿp`qÿ
 7ÿ   ÿ
      rUÿ BIBNIBSHMÿUÿGPÿVUWÿBIDÿIDBLLDNDCÿBMÿFOÿOQLLRÿMDGÿOPIGHÿHDIDFTUÿ
 8ÿ   ÿ
      rUsÿ ÿTÿSIPSPMFTNÿBTCÿGBKFTNÿSDIMPTTDLZÿJPIIDJGFXDZÿBTCtPIÿCFMJFSLFTBIRÿBJGFPTMÿ
 9ÿ   BNBFTMGÿLBFTGFOOÿCQDÿGPÿHFMÿBLLDNDCÿJPTCQJGZÿLBFTGFOOÿEBMÿGIDBGDCÿCFMSBIBGDLRÿGPÿMFAFLBILRÿ
0ÿ
00ÿ   MFGQBGDCÿRPQTNDIÿBTCÿTPTuLBJKÿGDBJHDIMÿBJJQMDCÿPOÿMFAFLBIÿPIÿAPIDÿDNIDNFPQMÿJPTCQJGÿ
02ÿ   CQIFTNÿGHDÿSDIFPCÿOIPAÿsvvwÿGPÿGHDÿSIDMDTGUÿÿ
03ÿ   rUxÿ DODTCBTGÿFMGIFJGyMÿSPLFJRÿBTCÿSIBJGFJDÿIDNBICFTNÿFTXDMGFNBGFPTÿFTÿIDMSPTMDÿ
04ÿ   GPÿBLLDNDCÿAFMJPTCQJGÿPIÿFTBSSIPSIFBGDÿYDHBXFPIÿYRÿJDIGFOFJBGDCÿMGBOOÿFTÿFTGDIBJGFPTMÿ
05ÿ   EFGHÿSDDIMÿPIÿMGQCDTGMÿCFCÿTPGÿGRSFJBLLRÿLDBCÿGPÿFTXPLQTGBIRÿGIBTMODIZÿSIPSPMDCÿOFOGDDTÿ
06ÿ   CBRÿMQMSDTMFPTZÿSIPHFYFGFPTÿPOÿGHDÿBJJQMDCÿGDBJHDIÿOIPAÿBGGDTCBTJDÿBGÿFMGIFJGÿDXDTGMZÿ
07ÿ   PIÿBJGFPTMÿJPTMFMGDTGÿEFGHÿGHPMDÿGBKDTÿBNBFTMGÿLBFTGFOOÿOIPAÿsvzÿGPÿGHDÿSIDMDTGUÿ
08ÿ
09ÿ   rUVÿ DODTCBTGÿuPEMDIÿGIDBGDCÿLBFTGFOOÿCFOODIDTGLRÿGHBTÿPGHDIZÿMFAFLBILRÿMFGQBGDCÿ
2ÿ    RPQTNDIÿBTCÿBQJBMFBTÿDASLPRDDMÿBJJQMDCÿPOÿFTBSSIPSIFBGDÿJPTCQJGÿCQIFTNÿGHDÿGHIDD
20ÿ   RDBIÿSDIFPCÿYDOPIDÿGHDÿBLLDNBGFPTMÿLDXDLDCÿBGÿLBFTGFOOUÿ
22ÿ
23ÿ                                                                            ÿ
                                                                               ÿ
24ÿ                                                                        !ÿ"##$%&ÿ
                                                                     ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                                0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                          *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                  (&ÿ26;622;8964ÿÿÿ
                                                                   <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                          ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 17 of 26

      ÿ
      ÿ
 0ÿ   ABAÿ CDCEFGEHÿIJHKILHMJÿNOPILQÿGEFÿNKGLHILCÿFIFÿEOHÿHQNILGPPQÿIEROPRCÿSJCÿODÿ
 2ÿ   CTHCKEGPÿIERCJHIUGHOKJÿHOÿGJLCKHGIEÿDGLHJÿNKIOKÿHOÿCRGPSGHIEUÿNKONOJCFÿFIJLINPIECBÿ
 3ÿ   ABVÿÿ CDCEFGEHJMÿFIJNGKGHCÿHKCGHWCEHÿODÿPGIEHIDDÿGEFÿOHXCKÿLOEFSLHÿFIKCLHCFÿGHÿXIWYÿ
 4ÿ   IELPSFIEUÿHXCÿIERCJHIUGHOKZJ[MÿGEFÿKCRIC\ÿODDILIGPJMÿDGIPSKCÿHOÿLOEFSLHÿGEQÿLOWNGKGHIRCÿ
 5ÿ   GEGPQJIJÿODÿHXCÿJIWIPGKPQÿJIHSGHCFÿCWNPOQCCJÿGLLSJCFÿODÿSENKODCJJIOEGPÿGEF]OKÿ
 6ÿ
 7ÿ   IEGNNKONKIGHCÿLOEFSLHÿGDDCLHCFÿHXCÿHCKWJÿGEFÿLOEFIHIOEJÿODÿPGIEHIDDMJÿCWNPOQWCEHÿGEFÿ
 8ÿ   LKCGHCFÿGÿXOJHIPCÿ\OK^ÿCERIKOEWCEHÿFSCÿHOÿXIJÿKGLCÿGEF]OKÿGUCBÿ
 9ÿ   ABÿ ÿCDCEFGEHJMÿGFRCKJCÿGLHIOEJÿHG^CEÿGUGIEJHÿPGIEHIDDÿ\CKCÿJS_JHGEHIGPPQÿ
0ÿ    WOHIRGHCFÿ_QÿXIJÿKGLCÿGEF]OKÿGUCÿIEÿRIOPGHIOEÿODÿ `ÿabBVcBcdcYÿ `ÿabBVcBecÿGEFÿ
00ÿ    `ÿabBaaBcbcBÿCDCEFGEHJMÿLOEFSLHÿGFFIHIOEGPPQÿRIOPGHCFÿ `ÿfeBVafBccBÿ
02ÿ      ghiÿ klmnoÿpqÿlkrhpsÿspiÿtuÿÿmsqlhvÿwlxpvÿyvlkrhkonÿlszÿÿ
03ÿ                       zhnkvh{hslrhpsÿzmoÿrpÿmshpsÿlkrhghr|ÿ
      ÿ
04ÿ   VBÿ GKGUKGNXJÿBÿHOÿABVÿGKCÿKCGPPCUCFÿGJÿIDÿDSPPQÿJCHÿDOKHXÿXCKCIEBÿ
05ÿ   VBfÿ KOWÿCNHCW_CKÿbbÿHOÿCNHCW_CKÿfcbYÿPGIEHIDDÿJCKRCFÿGJÿGÿ}SIPFIEUÿ
06ÿ   CNKCJCEHGHIRCÿDOKÿHXCÿ`ÿGEFÿ\GJÿ\IFCPQÿRIC\CFÿGJÿGÿ~CGPOSJÿGFROLGHCÿDOKÿHXCÿ
07ÿ   KIUXHJÿODÿHCGLXCKJÿGEFÿOHXCKÿEOELCKHIDILGHCFÿJHGDDÿGEFÿJHSFCEHJBÿ
08ÿ
09ÿ   VBdÿÿÿEÿHG^IEUÿGFWIEIJHKGHIRCYÿFIJLINPIEGKQYÿGEFÿGPPCUCFÿLOKKCLHIRCÿGLHIOEÿGUGIEJHÿ
2ÿ    PGIEHIDDÿFSKIEUÿHXCÿfcefcbÿGEFÿfcbfcfcÿJLXOOPÿQCGKJYÿCDCEFGEHÿIJHKILHYÿIHJÿ
20ÿ   WGEGUIEUÿGUCEHJYÿGEFÿHXCÿIEFIRIFSGPÿGUCEHJYÿGPPÿHKCGHCFÿPGIEHIDDÿFIJNGKGHCPQÿHXGEÿ
22ÿ   JIWIPGKPQÿJIHSGHCFÿLCKHIDILGHCFÿHCGLXCKJÿGEF]OKÿOHXCKÿJHGDDÿGEFÿLOGLXCJÿGLLSJCFÿODÿ
23ÿ                                                                          ÿ
                                                                             ÿ
24ÿ                                                                      !ÿ"##$%&ÿ
                                                                   ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                              0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                        *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                (&ÿ26;622;8964ÿÿÿ
                                                                 <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                         ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 18 of 26

      ÿ
      ÿ
 0ÿ   ABCDEFGHHIEBJKÿLEBMALNOÿHGPAJKÿQIHLEBMALNOÿEDÿQEDGÿGRDGRIEAHÿLEBMALNÿNSJBÿNSJNÿ
 2ÿ   JKKGRGMÿNEÿTGÿNSGÿTJHIHÿEFÿNSGÿGFGBMJBNÿIHNDILNUHÿMGLIHIEBQJVIBRWÿ
 3ÿ   XWYÿ ÿÿGFGBMJBNHUÿJLNIEBHÿIBÿIBINIJNIBRÿMIHLICKIBJDZÿJLNIEBÿJBMÿIB[EKABNJDIKZÿ
 4ÿ   NDJBHFGDDIBRÿKJIBNIFFÿFDEQÿSIHÿCEHINIEBÿJNÿEHGÿIKKÿIMMKGÿLSEEKÿJBMÿNSGBÿFDEQÿ
 5ÿ   [GDRDGGBÿIMMKGÿLSEEKÿ\GDGÿHATHNJBNIJKKZÿQENI[JNGMÿTZÿSIHÿCDIEDÿSIHNEDZÿJBMÿDEKGÿJHÿ
 6ÿ
 7ÿ   Jÿ]AIKMIBRÿGCDGHGBNJNI[GÿFEDÿ^ÿJBMÿFEDÿJM[ELJNIBRÿFEDÿHNAMGBNHÿJBMÿENSGDÿFJLAKNZÿ
 8ÿ   QGQTGDHÿDGRJDMIBRÿLEQCKIJBLGÿ\INSÿGFGBMJBNUHÿCEKILIGHÿTJHGMÿIBÿFGMGDJKÿJBMÿHNJNGÿ
 9ÿ   KJ\ÿJBMÿIBÿGFGBMJBNÿIHNDILNÿJBMÿ^HUÿABIEBÿLEBNDJLNHÿJBMÿQGQEDJBMJÿEFÿ
0ÿ    ABMGDHNJBMIBRWÿ
00ÿ   XW_ÿ GFGBMJBNHUÿJLNIEBÿ[IEKJNGMÿ ^ÿY`WabWcbcÿJBMÿ ^ÿYW_`ÿJBMÿ ^ÿYW_Wÿ
02ÿ                             deefÿ hijklÿmnÿihoempÿpmfÿqrÿ
03ÿ                   sloiteioempÿepÿdemtioempÿmnÿshuÿvwfxyfz{yÿ
                                                    ÿ
04ÿ   |Wÿ JDJRDJCSHÿWÿNEÿXW_ÿJDGÿDGJKKGRGMÿJHÿIFÿFAKKZÿHGNÿFEDNSÿSGDGIBWÿ
05ÿ   |Wbÿ KJIBNIFFUHÿÿIBNGDBJKÿLEQCKJIBNÿJBMÿECCEHINIEBÿNEÿLEBMALNÿNSJNÿSGÿDGJHEBJTKZÿ
06ÿ   CGDLGI[GMÿNEÿTGÿDJLGÿMIHLDIQIBJNIEBÿIHÿCDENGLNGMÿLEBMALNÿABMGDÿ ^ÿY`WXcWbcWÿ
07ÿ   ÿ|Waÿ GFGBMJBNHUÿJLNIEBÿIBÿNDJBHFGDDIBRÿKJIBNIFFÿÿJBMÿENSGD\IHGÿCDG[GBNIBRÿSIQÿFDEQÿ
08ÿ
09ÿ   ETNJIBIBRÿLEJLSIBRÿJBMÿENSGDÿECCEDNABINIGHÿ\JHÿHATHNJBNIJKKZÿQENI[JNGMÿTZÿKJIBNIFFUHÿ
2ÿ    CDENGLNGMÿLEBMALNWÿ
20ÿ   |WYÿ GFGBMJBNHUÿJM[GDHGÿNDGJNQGBNÿEFÿKJIBNIFFÿ[IEKJNGHÿ ^ÿY`WXcWbcWÿ
22ÿ              deeefÿhijklÿmnÿihoempÿpmfÿxÿrÿÿ}slih~ÿmnÿsmeklkÿÿ
23ÿ                                                                        ÿ
                                                                           ÿ
24ÿ                                                                    !ÿ"##$%&ÿ
                                                                  ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                             0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                       *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                               (&ÿ26;622;8964ÿÿÿ
                                                                <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                       ÿ
       Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 19 of 26

       ÿ
       ÿ
 0ÿ            ABCDEFCGHÿFCÿABJJGADFKGÿLEMNEFCFCNÿENMGGOGCDÿ
                                   ÿECHÿÿHFPDMFADÿÿQBJFARÿÿÿÿÿ
 2ÿ                                                ÿ
 3ÿ STÿ UVUWVUXYZÿTÿ[\ÿ]T^ÿUV_ÿV_U``_W_aÿUZÿÿbcÿcd`èÿZ_[ÿc\V[YÿY_V_bfTÿ
 4ÿ STgÿÿ Ùbf[bccÿbZÿUÿ[YbVaÿXUV[eÿh_f_cbibUVeÿ\cÿ[Y_ÿi\f[VUi[jZkÿbfÿXÙi_ÿh_[l__fÿ[Y_ÿ
 5ÿ _c_faUf[ÿbZ[Vbi[ÿUfaÿmÿadVbfWÿU`ÿ̀X_Vb\aZÿV_`_nUf[ÿ[\ÿ[YbZÿi\oXÙbf[Tÿÿ
 6ÿ STpÿÿ fÿXV\X\ZbfWÿUfaÿboX`_o_f[bfWÿnUVb\dZÿUi[b\fZÿUWUbfZ[ÿÙbf[bccÿa_ZiVbh_aÿbfÿ
 7ÿ a_[Ub̀ÿUh\n_qÿbfid̀abfWÿV_o\nUÿ̀\cÿYbZÿi\UiYbfWÿV_ZX\fZbhb̀b[b_ZqÿYbZÿ[_UiYbfWÿUZZbWfo_f[ÿ
 8ÿ U[ÿ\Z_ÿb̀q̀ÿ[Y_ÿabZibXb̀fUVeÿUi[b\fZÿi\f[Ubf_aÿbfÿYbZÿX_VZ\ff_ÿ̀cb̀_qÿUfaÿ[Y_ÿbfn\d̀f[UVeÿ
 9ÿ [VUfZc_Vÿ\cÿYbZÿX\Zb[b\fÿ\fÿ[l\ÿ\iiUZb\fZqÿ_c_faUf[ÿbZ[Vbi[ÿUfaÿ[Y_ÿbfabnbadUÿ̀
0ÿ
00ÿ a_c_faUf[Zÿr\bf[èÿUfaÿZ_n_VU`èÿhV_UiY_aÿ[Y_ÿ[_VoZÿ\cÿ[Y_ÿi\``_i[bn_ÿhUVWUbfbfWÿ
02ÿ UWV__o_f[ÿUfaÿUfeÿo_o\VUfaUÿ\cÿdfa_VZ[UfabfWÿh_[l__fÿ[Y_ÿsfb\fÿUfaÿbZ[Vbi[Tÿ
03ÿ ST^ÿ X_ibcbiU`èqÿ_c_faUf[ÿbZ[Vbi[ÿhV_UiY_aÿ\cÿb[Zÿi\``_i[bn_ÿhUVWUbfbfWÿUWV__o_f[ÿ
04ÿ lb[Yÿ[Y_ÿmÿUfaÿX\b̀ib_Zÿ\cÿ[Y_ÿ_c_faUf[ÿbZ[Vbi[ÿba_f[bcb_aÿbfÿXX_fabtÿÿbfÿb[Zÿ
05ÿ Ui[b\fZÿabV_i[_aÿU[ÿÙbf[bccTÿÿ
06ÿ Fuvÿ AEwPGÿBxÿEADFBCÿCBPvÿyÿECHÿz{ÿCGNJFNGCDÿPwQGMKFPFBCÿECHÿ
07ÿ CGNJFNGCDÿFCxJFADFBCÿBxÿGOBDFBCEJÿHFPDMGPPÿ
08ÿ
09ÿ Tÿ UVUWVUXYZÿTÿ[\ÿST^ÿUV_ÿV_U``_W_aÿUZÿÿbcÿcd`èÿZ[U[_aÿY_V_bfTÿ
2ÿ Tgÿ _c_faUf[ÿbZ[Vbi[ÿ\l_aÿÙbf[bccÿUÿad[eÿ\cÿiUV_ÿbfÿZ_`_i[bfWqÿ[VUbfbfWqÿUfaÿ
20ÿ ZdX_VnbZbfWÿb[ZÿYdoUfÿV_Z\dVi_ZÿUfaÿ\[Y_VÿUaobfbZ[VU[bn_ÿZ[Uccÿ[\ÿ_fZdV_ÿ[YU[ÿ[Y_eÿ
22ÿ
23ÿ                                                                              ÿ
                                                                                 ÿ
24ÿ                                                                          !ÿ"##$%&ÿ
                                                                      ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                                 0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ ÿ ÿÿÿ                                       *-.445-1ÿ!.673894:8ÿ9807ÿ
                                                                       (&ÿ26;622;8964ÿÿÿ
         ÿÿÿÿ                                          <.440=<.440/:6-5.>+?:@ÿ
    ÿÿ                                                                                           ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 20 of 26

      ÿ
      ÿ
 0ÿ   ABCADBEFÿGHIJKJLMDBÿMNDÿMDBILÿCOÿJMLÿPCEEDPMJQDÿRGBSGJKJKSÿGSBDDIDKMÿGKHÿDKOCBPDÿJMLÿ
 2ÿ   ADBLCKKDEÿGKHÿCMNDBÿACEJPJDLÿGKHÿABCPDHTBDLÿJKÿGKÿDUTJMGREDÿGKHÿOGJBÿIGKKDBVÿ
 3ÿ   WVXÿ DODKHGKMÿJLMBJPMÿRBDGPNDHÿMNJLÿHTMFÿJKÿJMLÿGPMJCKLÿGKHÿCIJLLJCKLÿMCÿGPMÿMCYGBHLÿ
 4ÿ   EGJKMJOOZÿBDLTEMJKSÿJKÿDICMJCKGEÿHJLMBDLLÿGKHÿCMNDBÿHGIGSDLVÿÿ
 5ÿ    [\ÿ ^_`abÿcdÿ_^efcgÿgca\ÿhÿ_giÿjklÿmnÿ̀\a\^\ÿojhpqÿrÿibstfu_efcgÿ
 6ÿ     cdÿsv_fgefddwaÿ^cgaefe`efcg_vÿtfxyeÿecÿi`bÿstc^baaÿ̀gibtÿ
 7ÿ           eybÿjmeyÿ_zbgizbgeÿ_giÿ_tef^vbÿj{ÿab^efcgÿqÿcdÿeybÿ
                             |_ayfgxecgÿae_ebÿ^cgaefe`efcgÿ
 8ÿ   ÿ
      }V}ÿ GBGSBGANLÿ}V}ÿMCÿWVXÿGBDÿBDGEEDSDHÿGLÿJOÿOTEEFÿLDMÿOCBMNÿNDBDJKVÿ
 9ÿ   }Vÿ DODKHGKML~ÿGPMJCKLÿGKHÿJKGPMJCKLÿGLÿGEEDSDHÿNDBDJKÿHDABJQDHÿEGJKMJOOÿCOÿNJLÿ
0ÿ
00ÿ   ABCADBMFÿJKMDBDLMÿJKÿNJLÿPCKMJKTDHÿDIAECFIDKMÿGLÿGÿPCGPNÿJKÿNJLÿPGBDDBÿACLJMJCKÿYJMNÿMNDÿ
02ÿ   DODKHGKMÿJLMBJPMVÿ
03ÿ   }VXÿ NDÿKGIDHÿDODKHGKMLÿGKHÿGLÿFDMÿTKKCYKÿGSDKMLÿCOÿDODKHGKMÿJLMBJPMÿGBDÿ
04ÿ   LMGMDÿGPMCBLÿYNCLDÿGPMJCKLÿTKHDBÿPCECBÿCOÿLMGMDÿEGYÿHDABJQDHÿEGJKMJOOÿCOÿNJLÿ
05ÿ   PCKLMJMTMJCKGEEFÿABCMDPMDHÿBJSNMÿMCÿHTDÿABCPDLLÿMNBCTSNÿBDOTLGEÿCOÿNJLÿGPPDLLÿMCÿMNDÿ
06ÿ   SBJDQGKPDÿABCPDHTBDÿGQGJEGREDÿMCÿNJLÿODEECYÿIDIRDBLÿCOÿMNDÿJLMBJPM~LÿRGBSGJKJKSÿTKJMÿ
07ÿ   YJMNÿMNDÿVÿ
08ÿ
09ÿ   }Vÿ DODKHGKML~ÿGPMJCKLÿJKÿATREJPJJKSÿLMJSIGMJJKSÿGKHÿTKMBTMNOTEÿGEEDSGMJCKLÿ
2ÿ    BDSGBHJKSÿEGJKMJOO~LÿPCKHTPMÿNGQDÿHDABJQDHÿEGJKMJOOÿCOÿNJLÿEJRDBMFÿJKMDBDLMÿJKÿBDATMGMJCKÿ
20ÿ   GKHÿATBLTJMÿCOÿNJLÿPNCLDKÿCPPTAGMJCKÿJKÿQJCEGMJCKÿCOÿNJLÿBJSNMLÿTKHDBÿMNDÿ}MNÿ
22ÿ   IDKHIDKMÿMCÿMNDÿKJMDHÿMGMDLÿCKLMJMTMJCKÿGKHÿBMJPEDÿ}ÿXÿCOÿMNDÿGLNJKSMCKÿMGMDÿ
23ÿ                                                                            ÿ
                                                                               ÿ
24ÿ                                                                        !ÿ"##$%&ÿ
                                                                     ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                                0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                          *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                  (&ÿ26;622;8964ÿÿÿ
                                                                   <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                             ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 21 of 26

      ÿ
      ÿ
 0ÿ     ABCDEDFDEABGÿHCÿIJKKÿHCÿLECÿMENLDCÿDAÿJOFHKÿPMADJQDEABÿHBRÿRFJÿPMAQJCCÿASÿKHIÿQABDHEBJRÿ
 2ÿ   EBÿDLACJÿTJBRTJBDCÿHBRÿMDEQKJCÿMJCPJQDEUJKVWÿ
 3ÿ   XWYÿ JSJBRHBDÿECDMEQDZCÿHQDEABCÿHBRÿEBHQDEABCÿHCÿRJKEBJHDJRÿH[AUJÿIJMJÿQABRFQDJRÿ
 4ÿ   [VÿPAKEQVÿTH\JMCÿASÿJSJBRHBDÿECDMEQDWÿ
 5ÿ   XW]ÿ LJÿEBREUERFHKÿJSJBRHBDCZÿHQDEABCÿIJMJÿEBÿUEAKHDEABÿASÿKHEBDESSZCÿCF[CDHBDEUJÿ
 6ÿ
 7ÿ   MENLDCÿFBRJMÿCDHDJÿKHIÿHBRÿEBÿUEAKHDEABÿASÿDLJÿ^DLÿTJBRTJBDÿDAÿDLJÿ_BEDJRÿDHDJCÿ
 8ÿ     ABCDEDFDEABÿHBRÿEDCÿNFHMHBDJJCÿASÿJOFHKÿPMADJQDEABÿHBRÿRFJÿPMAQJCCÿASÿKHIWÿ
 9ÿ   XẀÿ LJCJÿHQDEABCÿHCÿIJKKÿHCÿDLJÿHM[EDMHMVÿHBRÿQHPMEQEAFCÿBHDFMJÿASÿADLJMÿHQDEABCÿASÿ
0ÿ    DLJÿEBREUERFHKÿJSJBRHBDCÿRJPMEUJRÿKHEBDESSÿASÿLECÿMENLDÿDAÿRFJÿPMAQJCCÿPMADJQDJRÿ[VÿDLJÿ
00ÿ   ^DLÿTJBRTJBDÿDAÿDLJÿ_BEDJRÿDHDJCÿABCDEDFDEABÿHBRÿMDEQKJÿÿabÿASÿDLJÿcHCLEBNDABÿ
02ÿ   DHDJÿABCDEDFDEABWÿ
03ÿ   XWdÿ LJÿEBREUERFHKÿJSJBRHBDCÿHQDJRÿEBÿDLJEMÿEBREUERFHKÿQHPHQEDVÿEBÿMJQ\KJCCKVÿ
04ÿ
05ÿ   RJPMEUEBNÿKHEBDESSÿLECÿASÿLECÿQEUEKÿMENLDCÿEBÿUEAKHDEABÿASÿ^ÿ_WWWÿaedbWÿ
06ÿ   XWeÿ LJÿEBREUERFHKÿRJSJBRHBDCÿHMJÿBADÿJBDEDKJRÿDAÿOFHKESEJRÿETTFBEDVÿHBRÿHMJÿKEH[KJÿ
07ÿ   DAÿKHEBDESSÿEBÿDLJEMÿEBREUERFHKÿQHPHQEDEJCÿSAMÿPFBEDEUJÿRHTHNJCÿEBÿHBÿHTAFBDÿDAÿ[Jÿ
08ÿ   PMAUJRÿHDÿDMEHKWÿ
09ÿ                     ghiÿÿÿÿÿjklmnÿopÿkjqhorÿroiÿsstÿÿpkhulvnÿqoÿ
2ÿ                        ÿwvoxljnÿvnylnmqnxÿwlzuhjÿvnjovxmÿÿ
      ÿ
20ÿ   Wÿ KHEBDESSÿMJHKKJNJCÿPHMHNMHPLCÿWÿDAÿXWeÿHCÿESÿSFKKVÿCJDÿSAMDLÿLJMJEBWÿ
22ÿ
23ÿ                                                                           ÿ
                                                                              ÿ
24ÿ                                                                       !ÿ"##$%&ÿ
                                                                    ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                               0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                         *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                 (&ÿ26;622;8964ÿÿÿ
                                                                  <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                           ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 22 of 26

      ÿ
      ÿ
 0ÿ   @@Aÿ ÿBCDEFDGGÿHIFCDEIJÿFKIÿLEJIHMDNEIJÿOPLEMIBÿFPÿHIQHIMIEFÿKDRÿSDFKÿHINCHJÿFPÿ
 2ÿ   QPFIEFDCBÿOBCDRMÿCNCDEMFÿFKIÿDMFHDOFAÿÿ
 3ÿ   @@ATÿ ÿEÿULEIÿTVÿWWVÿCFFPHEIXÿCFHDODCÿAÿPMIÿMLYRDFFIJÿCÿQLYBDOÿHIOPHJMÿHIZLIMFÿ
 4ÿ   FPÿIGIEJCEFÿDMFHDOFÿHIZLIMFDENÿDEGPHRCFDPEÿHIBI[CEFÿFPÿBCDEFDGG\MÿOPRQBCDEFMAÿÿ
 5ÿ   @@A]ÿ ÿEÿIOIRYIHÿ^VÿWWVÿBCDEFDGG\MÿOPLEMIBÿHIDFIHCFIJÿKIHÿHIZLIMFVÿDEJDOCFDENÿ
 6ÿ
 7ÿ   JIGDODIEODIMÿDEÿFKIÿPHDNDECBÿHIMQPEMIMAÿ
 8ÿ   @@A_ÿ EÿPHÿCYPLFÿCHOKÿÿTVÿW@VÿÿIGIEJCEFÿDMFHDOF\MÿQLYBDOÿDEGPHRCFDPEÿPGGDOIHÿ
 9ÿ   DEJDOCFIJÿFKCFÿIGIEJCEFÿDMFHDOFÿJDJÿEPFÿHIOID[IÿFKIÿIOIRYIHÿ^VÿWWÿHIZLIMFAÿ
0ÿ    @@Àÿ EÿQHDBÿ]VÿW@VÿÿBCDEFDGG\MÿOPLEMIBÿMLYRDFFIJÿCÿOPRQBIFIÿMIFÿPGÿJPOLRIEFMÿ
00ÿ   DEJDOCFDENÿFKIÿQHDPHÿJIGDODIEODIMÿCEJÿDJIEFDGXDENÿMPRIÿEISÿCHICMÿMFIRRDENÿGHPRÿ
02ÿ   BCDEFDGG\MÿFHCEMGIHÿDEOBLJDENÿCÿSHDFFIEÿCLFKPHDaCFDPEÿGHPRÿBCDEFDGGÿGPHÿHIBICMIÿPGÿCEXÿÿÿÿÿÿÿ
03ÿ   PFKIHSDMIÿOPEGDJIEFDCBÿJPOLRIEFMÿQPFIEFDCBBXÿIbIRQFÿGHPRÿQLYBDOÿJDMOBPMLHIÿBCSMAÿ
04ÿ
05ÿ   @@Acÿ ÿEÿQHDBÿdVÿW@VÿIGIEJCEFÿÿDMFHDOFVÿDEÿOPHHIMQPEJIEOIÿFPÿOPLEMIBVÿÿ
06ÿ   DEJDOCFIJÿDFÿSPLBJÿEIIJÿFDRIÿFPÿHIMQPEJÿFPÿBCDEFDGG\MÿQHDBÿ]VÿW@ÿHIZLIMFÿYXÿULBXÿT@Vÿ
07ÿ   W@Aÿ
08ÿ   @@Adÿ MÿPGÿFKDMÿSHDFDENVÿIGIEJCEFÿDMFHDOFÿKCMÿEPFÿMLQQBIRIEFIJÿPHÿQHP[DJIJÿCEXÿ
09ÿ   JPOLRIEFMÿDFÿQHPRDMIJAÿ
2ÿ                                        effgÿ ijkjlmnÿ
20ÿ   ÿ
22ÿ   @A@ÿ CHCNHCQKMÿ@A@ÿFPA@@AdÿCHIÿHICBBINIJÿCMÿDGÿGLBBXÿMIFÿGPHFKÿKIHIDEAÿ
23ÿ                                                                              ÿ
                                                                                 ÿ
24ÿ                                                                          ÿ!""#$%ÿ
                                                                       &'(#$#ÿ)*ÿ(!)%ÿ
                                                                  0455ÿ+ ÿ,-./ÿ -/0ÿ)123,ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                            ),-334,0ÿ -56278397ÿ9807ÿ
                      ÿÿÿ                                    '%ÿ26:622:8964ÿÿÿ
                                                                     ;-33/<;-33/.95,4-=*>9?ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                                ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 23 of 26

      ÿ
      ÿ
 0ÿ   ABÿ CÿDÿEFGHIJDKLÿMDNCLÿGOÿKPLÿMGQRNMKÿGOÿLDMPÿLOLQRDQKSÿTDIQKIOOÿPDCÿCNOOLFLRÿ
 2ÿ   DQRÿMGQKIQNLCÿKGÿCNOOLFÿLMGQGJIMÿRDJDULCÿIQÿKPLÿOGFJÿGOÿEDCKÿDQRÿONKNFLÿLDFQIQUCSÿ
 3ÿ   VLQLOIKCÿGOÿLJETGWJLQKSÿMGDMPIQUÿGEEGFKNQIKILCSÿDQRÿGKPLFÿELMNQIDFWÿDRXDQKDULCÿIQÿDQÿ
 4ÿ   DJGNQKÿKGÿVLÿEFGXLRÿDKÿKFIDTBÿÿ
 5ÿ   ABÿ CÿDÿRIFLMKÿDQRÿEFGHIJDKLÿMDNCLÿGOÿKPLÿMGQRNMKÿGOÿLDMPÿLOLQRDQKSÿTDIQKIOOÿPDCÿ
 6ÿ
 7ÿ   CNOOLFLRÿRDJDULCÿOGFÿIQKDQUIVTLÿTGCCLCÿIQMTNRIQUÿPNJITIDKIGQSÿLJVDFFDCCJLQKSÿ
 8ÿ   LJGKIGQDTÿRICKFLCCSÿTGCCÿGOÿDVITIKWÿKGÿLQYGWÿTIOLSÿTGCCÿGOÿFLENKDKIGQSÿDQRÿGKPLFÿIQKDQUIVTLÿ
 9ÿ   PDFJÿIQÿDQÿDJGNQKÿKGÿVLÿEFGXLRÿDKÿKFIDTBÿ
0ÿ    ABZÿ CÿDÿEFGHIJDKLÿMDNCLÿGOÿKPLÿMGQRNMKÿGOÿLDMPÿLOLQRDQKSÿTDIQKIOOÿPDCÿCNOOLFLRÿ
00ÿ   CELMIDTÿRDJDULCÿOGFÿJLRIMDTÿKFLDKJLQKÿDQRÿGKPLFÿGNKÿGOÿEGM[LKÿLHELQCLCÿDQRÿDMKNDTÿ
02ÿ   TGCCLCÿIQÿDQÿDJGNQKÿKGÿVLÿEFGXLRÿDKÿKFIDTBÿ
03ÿ   AB\ÿ LOLQRDQKCÿDFLÿYGIQKTWÿDQRÿCLXLFDTTWÿTIDVTLÿOGFÿKPLÿDMKNDTÿLMGQGJIMÿDQRÿQGQÿ
04ÿ
05ÿ   LMGQGJIMÿDQRÿCELMIDTÿRDJDULCÿEFGHIJDKLTWÿMDNCLRÿVWÿLDMPÿLOLQRDQK]CÿMGQRNMKÿ
06ÿ   KG^DFRCÿTDIQKIOOBÿ
07ÿ   AB_ÿ PLÿIQRIXIRNDTÿLOLQRDQKCÿDFLÿTIDVTLÿKGÿTDIQKIOOÿOGFÿENQIKIXLÿRDJDULCÿ
08ÿ   EFGHIJDKLTWÿMDNCLRÿVWÿKPLIFÿXIGTDKIGQÿGOÿTDIQKIOO]CÿMGQCKIKNKIGQDTÿFIUPKCBÿ
09ÿ                           ÿ abbbcÿdefgheÿijeÿehkbhiÿ
2ÿ    ÿÿ
              l SÿTDIQKIOOÿFLCELMKONTTWÿFLmNLCKCÿKPLÿOGTTG^IQUÿFLTILOnÿ
20ÿ   ÿ
22ÿ
23ÿ                                                                             ÿ
                                                                                ÿ
24ÿ                                                                         !ÿ"##$%&ÿ
                                                                      ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                                 0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                           *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                   (&ÿ26;622;8964ÿÿÿ
                                                                    <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                             ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 24 of 26

      ÿ
      ÿ
 0ÿ   ÿ ABÿ ÿÿCDEFGHIJCKLÿMIDINFHÿOCKÿPCHHÿCOÿEIHJÿIGMÿOQJQKFÿFIKGRGNHSÿEFTQGRIKLÿ
 2ÿ   IMUIGJINFHÿCOÿFDEPCLDFGJSÿIGMÿCJVFKÿFTCGCDRTÿMIDINFHÿRGÿIGÿIDCQGJÿJCÿWFÿEKCUFMÿIJÿ
 3ÿ   JKRIPXÿ
 4ÿ   ÿ Bÿ ÿHQEEPFDFGJIPÿIYIKMÿJCÿTCDEFGHIJFÿOCKÿIGLÿIMUFKHFÿRGTCDFÿJIZÿ
 5ÿ   TCGHF[QFGTFHÿCOÿIGLÿMIDINFHÿCKÿIYIKMÿCOÿIJJCKGFLH\ÿOFFHXÿ
 6ÿ
 7ÿ   ÿ ]Bÿ CDEFGHIJCKLÿMIDINFHÿOCKÿRGJIGNRWPFÿPCHHFHSÿFDCJRCGIPÿMRHJKFHHSÿ
 8ÿ   VQDRPRIJRCGSÿFDWIKKIHHDFGJSÿPCHHÿCOÿIWRPRJLÿJCÿFG^CLÿPROFSÿIGMÿPCHHÿCOÿKFEQJIJRCGXÿÿ
 9ÿ   ÿ Bÿ FRDWQKHFDFGJÿOCKÿIPPÿDFMRTIPÿIGMÿCJVFKÿCQJÿECT_FJÿFZEFGHFHSÿIGMÿ
0ÿ    HEFTRIPÿMIDINFHÿRGTQKKFMÿWLÿPIRGJROOXÿ
00ÿ   ÿ `Bÿ QGRJRUFÿMIDINFHÿOKCDÿJVFÿRGMRURMQIPÿFOFGMIGJH\ÿURCPIJRCGÿCOÿ
02ÿ   PIRGJROO\HÿTCGHJRJQJRCGIPÿKRNVJHÿIHÿIQJVCKRaFMÿQGMFKÿÿb ÿcAde]Xÿ
03ÿ           fBÿ FIHCGIWPFÿIJJCKGFL\HÿOFFHSÿPRJRNIJRCGÿTCHJHÿRGTPQMRGNÿFZEFKJÿYRJGFHHÿ
04ÿ
05ÿ   OFFHSÿIGMÿCJVFKÿKFPRFOÿIHÿIQJVCKRaFMÿWLÿ gÿdBfhBh]hÿIGMÿÿb ÿcAdeeXÿ
06ÿ   ÿÿ iBÿ KFÿIGMÿECHJ^QMNDFGJÿRGJFKFHJXÿ
07ÿ   ÿ eBÿ G^QGTJRUFÿIGMjCKÿCJVFKÿF[QRJIWPFÿKFPRFOÿGFTFHHIKLÿJCÿEPITFÿPIRGJROOÿIJÿ
08ÿ   CHFÿRPPÿRMMPFÿTVCCPÿYRJVÿJFITVRGNÿIHHRNGDFGJHÿIGMÿCJVFKÿKFHECGHRWRPRJRFHÿVFÿVIMÿ
09ÿ   EKRCKÿJCÿRGUCPQGJIKLÿJKIGHOFKHXÿ
2ÿ    ÿ dBÿ FHJCKIJRCGÿCOÿIPPÿTCITVRGNÿHJREFGMHÿIGMÿCEECKJQGRJRFHXÿÿ
20ÿ           AhBÿ DECHRJRCGÿCOÿHJIJQJCKLÿEFGIPJRFHÿOCKÿFOFGMIGJÿRHJKRTJ\HÿOIRPQKFÿJCÿ
22ÿ
23ÿ                                                                       ÿ
                                                                          ÿ
24ÿ                                                                   !ÿ"##$%&ÿ
                                                                 ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                            0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                      *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                              (&ÿ26;622;8964ÿÿÿ
                                                               <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                     ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 25 of 26

      ÿ
      ÿ
 0ÿ   ABCDEFÿGHIJBKDÿHDLGIMLDLÿAIÿENBMABOOPLÿGQREBSÿHDSIHKLÿHDTQDLALUÿNMKVÿ
 2ÿ   ÿ WWXÿ MFÿIAYDHÿHDEBDOÿAYDÿIQHAÿKDDCLÿZQLAÿNMKÿNGGHIGHBNADXÿ
 3ÿ                  DLGDSAOQEEFÿLQRCBAADKÿAYBLÿÿ[AYÿÿKNFÿIOÿQ\QLAVÿ]WXÿ
 4ÿ                  ÿ
                     ÿ
 5ÿ   ÿ ÿ ÿ ^_`ÿbccdefÿbcÿg_hided_ÿjkÿibjfÿ
 6ÿ   ÿ
      ÿ ÿ ÿ lllllllllllllllllllllllllllllllllllÿ
 7ÿ                        ÿNAHBSBNÿXÿILDVÿmnÿoW[]pqÿ
 8ÿ                        ÿAAIHMDFÿOIHÿENBMABOOÿ
                           ÿWpÿmÿDNHFÿmNFVÿQBADÿp]]ÿ
 9ÿ                        ÿDNAAEDVÿmNLYBM\AIMÿ[rW]sÿ
                           ÿt]quÿqr[qpÿtJIBSDuÿ
0ÿ                         ÿt]quÿÿq[pq[ÿtONvuÿ
                            GNAAFwGNAAFHILDENxXSICÿÿ
00ÿ                                                ÿ
02ÿ                                                ÿ
                                                   ÿ
03ÿ   ÿ                              ÿ
04ÿ
05ÿ
06ÿ
07ÿ
08ÿ
09ÿ
2ÿ
20ÿ
22ÿ
23ÿ                                                                         ÿ
                                                                            ÿ
24ÿ                                                                     !ÿ"##$%&ÿ
                                                                   ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                              0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                        *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                                (&ÿ26;622;8964ÿÿÿ
                                                                 <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                     ÿ
      Case 2:21-cv-01214-RSL Document 2-1 Filed 09/07/21 Page 26 of 26

      ÿ
      ÿ
 0ÿ                                       ÿ
                              BCDEFEGHIEJKÿJFÿLMHEKIEFFÿ
 2ÿ   ÿ
 3ÿ   ÿ Nÿÿ OÿPÿ ONÿQRÿSTUÿVQWXSWYYÿWXÿSTUÿQZ[\UÿRQSSU]PÿÿTQ\Uÿ
 4ÿ   ]U\WU^U_ÿSTUÿQZ[\U`QaSW[XU_ÿ̀[RaVQWXSÿY[]ÿ_QRQbUcÿQX_ÿ[STU]ÿ]UVWUYÿQX_ÿSTUÿYQ`SdQVÿÿ
 5ÿ   ]U`WSQVÿRQ_UÿSTU]UWXPÿÿ_[ÿ̀U]SWYeÿdX_U]ÿaUXQVSeÿ[YÿaU]fd]eÿSTQSÿSTUÿcSQSURUXScÿQX_ÿ
 6ÿ
 7ÿ   `[XSUXSW[XcÿSTU]UWXÿQ]UÿS]dUÿQX_ÿ̀[]]U`SÿS[ÿSTUÿZUcSÿ[YÿReÿgX[^VU_bUÿQX_ÿZUVWUYPÿ
 8ÿ        ÿ QSU_ÿQSÿUQSSVUNÿhQcTWXbS[XÿSTWcÿiiiiiÿ_Qeÿ[YÿÿdbdcSNÿjkPÿ
 9ÿ        ÿÿ ÿ ÿ ÿ
0ÿ         ÿ ÿ ÿ ÿ ÿ iiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiiÿ
00ÿ        ÿ ÿ ÿ ÿ ÿ  OÿPÿÿ Oÿ
02ÿ
03ÿ
04ÿ
05ÿ
06ÿ
07ÿ
08ÿ
09ÿ
2ÿ
20ÿ
22ÿ
23ÿ                                                                        ÿ
                                                                           ÿ
24ÿ                                                                    !ÿ"##$%&ÿ
                                                                  ' ()$%$ ÿ*+ÿ)"*&ÿ
                                                             0455ÿ,!ÿ-./0ÿ!.01ÿ*234-ÿ4 ÿ
  ÿ         ÿ
                   ÿÿ                                       *-.445-1ÿ!.673894:8ÿ9807ÿ
                      ÿÿÿ                               (&ÿ26;622;8964ÿÿÿ
                                                                <.440=<.440/:6-5.>+?:@ÿ
           ÿ
                  ÿ
      ÿÿ                                                                                      ÿ
